Hand-Delivered

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA

ASHEVILLE DIVISION
WILLIAM ORR, ) FILED
) ASHEVILLE, N.C.
Plaintiff JUN 6 7 2021
Vs. ) U.S. DISTRICT COURT
) W. DIST. OF N.C.
U.S. EPA )
U.S. DEPARTMENT OF INTERIOR ) PLAINTIFF'S
FRENCH BROAD ELECTRIC MEMBERSHIP ) VERIFIED
CORPORATION y COMPLAINT
U.S. FOREST SERVICE }
JEFF LOVEN )
U.S. FISH AND WILDLIFE SERVICE, }
)
Defendants )

PLAINTIFF'S TEMPORARY/PRELIMINARY INJUNCTION COMPLAINT

INTRODUCTION

Plaintiff's instant claims while related to those in Orr v EPA, civil action case No.
1:19-cv-00226-MOC-WCM ("226") are highly distinguishable, either because they were
not addressed by the Court's 5/15/20 dismissal Order (Doc 53), or because they do not
challenge the validity of an Agency order, nor request cancellation or suspension of a
registration under FIFRA, unlike those of 226.! They further are fashioned exclusively as

ESA claims, not APA nor FIFRA? claims, and thus distinguishable from the dismissed

 

' In other words, they're distinguishable from the claims asserted in Center for Biological
Diversity v. EPA, 106 F. Supp. 3d 95, 99-100 (D.D.C. 2015), cited in the District Court's
Dismissal Order (Doc 53, p 19-20), because instant Plaintiff claims do not seek an order
“canceling or otherwise modifying a FIFRA registration," (See Cause of Action below).

* Washington Toxics Coalition y. EPA, 413 F.3d 1024 (9th Cir, 2005) at 1034 ("Because
this substantive statute [ESA] independently authorizes a private right of action, the APA
does not govern the plaintiffs' claims. Plaintiffs’ suits to compel agencies to comply with

Case 1:21-cv-00149-MOC-WCM Document1 Filed 06/07/21 Page 1 of 101

 
claims of 226, Washington Toxics Coalition v. EPA, 413 F.3d 1024 Oth Cir, 2005) at
1033 ("EPA's regulatory discretion is not limited by FIFRA in any way that would bar an
injunction to enforce the ESA."), /d., at 1031 ("It is well-settled that a court can enjoin
agency action pending completion of section 7(a)(2) requirements."). See Cause of Action
below why instant claims do not implicate FIFRA.

Plaintiff appealed 226 on July 13, 2020 (Doc 56), which was docketed by the 4th
Circuit after a 7 month delay in the District Court's transmission of the record (2/25/21,
Doc 58). Plaintiff just recently filed his Opening Appellate Brief 5/24/21.

Plaintiff separately filed this date a Stay of the District Court's 226 Dismissal
Order (Doc 53) pending exhaustion of Appellate proceedings.

This urgent Injunction request arises out of Defendants FRBEMC and Jeff Loven's
foreknown advance knowledge of the hazards of their herbicide right-a-way ("ROW")
clearing program on and atound Roan Mountain to threatened/endangered species, their
habitats, including critical habitat, yet knowing this they intend, are or will imminently
re-spray Roan Mountain,’ thus mandating immediate injunctive relief.

In the interest of Justice, preventing grave irreparable injury, preserving the status
quo (e.g. protecting ESA listed species from extinction) and for reasons below, Plaintiff's
respectfully requests immediate consideration of this matter by the District Court

Western District of North Carolina, Asheville Division.

PRAYER

 

the substantive provisions of the ESA arise under the ESA citizen suit provision, and not
the APA.")

3 See Attachment 1, 5/26/21 FBEMC's Notice showing May/June 2021 ROW Herbicide
Schedule of Roan, which includes Buladean, Red Hill, Fork Mountain.

Case 1:21-cv-00149-MOC-WCM Docément1 Filed 06/07/21 Page 2 of 101

 

 

 
1. Plaintiff prays for a Temporary and Preliminary Injunction enjoining EPA's to
comply with § 1536 (dy with regards to its interim-registration of glyphosate until EPA
has concluded all requisite § 1536 (a)(2) Consultation with U.S. Fish and Wildlife
Service.

2. Plaintiff prays for a Temporary and Preliminary Injunction enjoining EPA to
commence its requisite § 1536 (a)(2) Consultation with U.S. Fish and Wildlife Service,”
in the event EPA hasn't already done so.é

3. Until EPA concludes requisite §1536 (a)(2) glyphosate consultation with U.S. Fish
and Wildlife Service ("USF WLS"), Plaintiff prays for a Temporary and Preliminary
Injunction under § 1536 (d), enjoining Defendants French Board Electric Membership
Corporation ("FBEMC") and Jeff Loven, personally, and as General Manager of
FBEMG,’ from spraying EPA registered Rodeo (Glyphosate), Polaris (Imazapyr) or any
Glyphosate herbicide as part of FREMC's vegetative/tree clearing program of its Right-
Of-Way ("ROW") easements on or near Roan Mountain, N.C.

4. Alternatively, Plaintiff prays for a Temporary and Preliminary Injunction enjoining

FBEMC's® spraying of glyphosate only registered herbicides on or nearby Roan

 

* Id.
° Id.
° It is Plaintiff's understanding that EPA's 11/20/20 Biological Evaluation under §
1536(c} represents the first step in § 1536(a)(2) consultation.
7 FBEMC and Loven are employing the subject glyphosate registration and thus
constructive recipients/actors/licensees contemplated in § 1536 (d) prohibition of "the
Federal agency and the permit or license applicant... not mak[ing] any irreversible or
itretrievable commitment of resources with respect to the agency action which has the
effect of foreclosing the formulation or implementation of any reasonable and prudent
alternative measures which would not violate subsection (a) (2) of this section."

Hd.

Case 1:21-cv-00149-MOC-WCM Docdment1 Filed 06/07/21 Page 3 of 101
Mountain pursuant to § 1536 (d),° until EPA has concluded its requisite § 1536 (a)(2)
Consultation with U.S, Fish and Wildlife Service.

5. Plaintiff prays for a Temporary and Preliminary Injunction enjoining Defendants
French Board Electric Membership Corporation ("FBEMC") and Jeff Loven, personally,
and as General Manager of FBEMC, from spraying/re-spraying EPA registered Rodeo
(Glyphosate), Polaris (Imazapyr) or any Glyphosate containing herbicide as part of
FBEMC's vegetative/tree clearing program of its Right-Of-Way (ROW) easements on or
near Roan Mountain either side of N.C. or T.N., where said spraying irreparably
harms/kills/takes ESA listed species, significantly and adversely harms/modifies their
habitats, including critical habitat, risks their extinction and any activity otherwise
constituting an illegal § 9 "Take" under the Endangered Species Act (ESA)
(Endangered Species Act of 1973, 87 Stat. 884, 16 U.S.C. 1531- 1543).'°!!

6. Plaintiff prays for a Temporary and Preliminary Injunction enjoining EPA from

illegally "faking" listed species on Roan Mountain under § 9."?

 

” Idd.

'0 § 1540 (g) Citizen suits

"(1) Except as provided in paragraph (2) of this subsection any person may commence a
civil suit on his own behalf -

(A) to enjoin any person, including the United States and any other governmental
instrumentality or agency (to the extent permitted by the eleventh amendment to the
Constitution), who is alleged to be in violation of any provision of this chapter or
regulation issued under the authority thereof (emphasis added)."

'! The District Court's 5/15/20 dismissal Order (Doc 53) appears to be silent on a § 9
claim against FREMC. |

? See Allegations # 21 ("Defendant EPA after receipt of said Plaintiff's 5/26/17, 4/30/18,
VS/LY, 3/12/21 Notices (either individually or collectively) admits or knew its registered
glyphosate herbicides as used by FBEMC on or near Roan Mountain results in an illegal
§ 9 take of her listed species, by either significant adverse habitat modification,
disappearance of listed species from their habitat, their death and/or extinction,
particularly now in view of EPA's 11/20/20 BE admission of such likely adverse affect of
listed species."), See Cause of Action for details.

Case 1:21-cv-00149-MOC-WCM Doctément1 Filed 06/07/21 Page 4 of 101
7. Pro-se Plaintiff prays this Court for deference because of his ignorance of
environmental law and to provide any other relief, equitable or legal, which may be
available to prevent the irreparably harm/killing or take of ESA Protected Species and
significant adverse modification of their habitats, including critical habitat on Roan
Mountain.

INCORPORATED BY REFERENCE

Plaintiff incorporates by reference the record of Orr v EPA, et., al., Civil Action
Case No. 1:19-cv-00226-MOC-WCM ("226") and herein recites that record as "Doc __,
P_." Plaintiff sets forth relevant incorporated prior Declarations in Attachment 5.

JURISDICTION AND VENUE

An actual controversy exists between the parties within the meaning of 28 U.S.C.
§ 2201(a)(10) (Declaratory Judgments). U.S. District venue is proper pursuant to 28
U.S.C. § 1391(b), because Defendants reside, conduct business, have office, use federally
registered pesticides and/or are subject to regulatory/judicial oversight within this district.
Plaintiff additionally resides in this U.S. District.

Jurisdiction is claimed under 16 U.S.C. §§ 1531 et. seq., § 1540(g)(1)(a), §
1540(g)(3)(A), § 1536 (a)(2), § 1536 (d), Pub.L. 79-404, 60 Stat. 237, 28 U.S.C, § 1331,
28 U.S.C 1343, 28 U.S.C. § 1331, Federal Rule of Civil Procedure 65, United States v.
Olander, 584 F.2d 876, 881 (9th Cir. 1978), and the court's general jurisdiction under Title

28, United States Code.

 

Case 1:21-cv-00149-MOC-WCM Document 1 Filed 06/07/21 Page 5 of 101
Plaintiff does not claim jurisdiction under FIFRA or APA," rather only under
ESA 419
PARTIES

(See Plaintiff's 7/19/19 Complaint, Doc 1, p 19-21)

BACKGROUND

Plaintiff incorporates by reference his Parties/Background from his 7/19/19
Complaint (Doc 1, p 13 - 21), Background/Statement of Facts (Doc 1, p 21 - 24) and his
12/4/19 Amended Complaint Background (Doc 29, p 14-18), as if set forth herein.
Additional background follows:

Plaintiff (age 69, a retired scientist, inventor, businessman) lives alone together
with nature far from other humans in an isolated wilderness location deep on Roan
Mountain ("Roan"), North Carolina, not far from its peak. Roan rests on the border of NC
and TN in the Pisgah National Forest
https://www.fs.usda.gov/recarea/nfsnc/recarea/?7recid=48 1 14.

She contains some of the purest, most ancient wild life habitats in the world (or at
least once did prior to FREMC's initial 2017 spraying). One of America's most respected
scientists of the last century, Asa Gray (renown Harvard Professor, close

confidante/colleague of Charles Darwin, https://www.wired.com/201 1/04/how-charles-

 

3 EN 2, supra

\4 The ESA allows any person, including entities, to: commence a civil suit on his own
behalf... to enjoin any person, including the United States and any other governmental
instrumentality or agency (to the extent permitted by the eleventh amendment to the
Constitution), who is alleged to be in violation of any provision of this chapter or
regulation issued under the authority thereof, see 16 U.S.C. § 1540(g)(1).

'3 See Cause of Action, FIFRA Does Not Override Plaintiff's District Court Injunctive
Jurisdiction below,

Case 1:21-cv-00149-MOC-WCM Docément 1 Filed 06/07/21 Page 6 of 101

 
 

darwin-seduced-asa-gray/) regularly frequented Roan and claimed she had some of the
rarest species in the world.

A multitude of incredible threatened and endangered ESA species (herein after
"Protected or Listed Species") reside on the mountain together with Plaintiff sharing the
very same habitat and resources.

Plaintiff is a naturalist, hiker, scientist, inventor, photographer, organic gardener
and wild life/protected species conservationist (see cites below). Plaintiff is hyper
sensitive to electromagnetic, chemical and other stressors, which is one of the reasons he
lives in such a pristine/pure natural area (or at least once did) (Doc 1, p 18, 221-222)'°

On or shortly after May 26, 2017 (Doc 1, p 60 - 92) and 4/30/18 (Doe 1, p 105 -
159) Plaintiff served upon Agency, Corporate and Individual Defendants 16 U.S.C. §
1531, §1540(2)(2)(A)G) Notices of his intent to sue. |

On June 1, 2017 Plaintiff filed William Orr, et. al. v U.S. EPA, U.S. Forest
Service, U.S. Fish And Wildlife Service, et. al., Crvil Case No. 1:17-cv-00141-MR-DLH
in the Western District Of North Carolina, which was quickly dismissed for Plaintiff's
failure to provide 60 day advance notice under § 1540 (g)(2)(A)(Q).

In the months of May and June 2017 French Broad Electric Membership
Cooperative ("FBEMC") who supplies electricity to the mountain, changed its prior |

decades long practice employed since the beginning of electrical service on Roan, from

 

'6 Plaintiff notes this hypersensitivity is shared by higher genome listed species, (Doc 1, p
36, 36, 42, 128), which means his body is a good meter of their likely response to
external stressors such as pesticides, electromagnetic radiation, et. al..

Case 1:21-cv-00149-MOC-WCM Document 1 Filed 06/07/21 Page 7 of 101
mechanical ROW vegetation management"’ to spraying a mixture of EPA registered
Rodeo and Polaris herbicides on its easements.

On 7/19/19 relying on his 4/30/18 and 5/26/17 §1540(¢)(2)(A)G) Notices,
Plaintiff filed 226 Orr v EPA, et. al. Case 1:19-cv-00226-MOC-WCM in the Western
District Of North Carolina. Plaintiffs TRO was dismissed as moot, because FREMC
claimed its spraying had ceased by the time of the 7/25/19 TRO hearing. His Complaint
was later dismissed 5/15/20 as being jurisdictional barred and for lack of standing (Doc
53).

FBEMC re-sprayed again in the months of June/July 2019, allegedly completing
it spraying prior to 226's 7/25/19 TRO Hearing. On each occasion in 2017 and 2019,
Roan was exposed to monumental loads of herbicides given the vast total acreage
implicated by FRBEMC's ROW easements, topology, ambient atmospheric conditions and
lingering hydrous drift. This presented overwhelming toxic shock and load to Roan that
she has never seen before. Coupled with continuing hydrous drift the tragic result was the
taking of listed species and the horrific destruction of habitat, including critical habitat.

Plaintiff unsuccessfully sought on each occasion in 2017 and 2019 to enjoin this
destruction. FRBEMC's second spraying had a non-linear adverse affect on listed species
compared to its first, due to accumulated threshold load (Doc 19, p 69 J 46; Doc 22, 24,
289). A 3rd or any future spraying will result in an even more horrific catastrophic affect

to listed species and their habitats.

 

'? e.g. Cutting down intruding trees via saws and other mechinary.

Case 1:21-cv-00149-MOC-WCM Doctiment 1 Filed 06/07/21 Page 8 of 101

 

 

 

 
Trees naturally grow in forests and FREMC adimits it must periodically re-spray
its ROW easements in perpetuity with its new herbicide vegetative management program
as new vegetative grows (Doc 17, p 12;_Doc 1, p 57, 94, 104, Doc 1. p 305 | 89).

Plaintiff filed his original (first) 226 Complaint 7/19/19 (Doc 1) and his amended
226 Complaint 12/4/19 (Doc 29), which both alleged § 9 Take (Doe 1, p 1-2, 5; Doc 29, p
1-5, 10, 23), including within critical habitat (Doc 1, p 2, 5, 28; Doc 29 p 2, 4-5, 10) and
EPA's failure to consult under ESA § 7 with USFWLS (16 U.S.C. § 1536), (Doc 1, p 8;
Doc 29, p 10, Doc 53, p 4). These allegations are incorporated herein.

On 7/25/19, during a 226 TRO hearing, Plaintiff presented technical/scientific
evidence via a Power Point Presentation (Attachment 4, hereto), which likewise is

B19 (Plaintiff proposes to refile this electronically after electronic ECF

incorporated here.
filing permission might be granted, because it contains vital distinguishing color photos

and other evidence of significant adverse habitat modification and take).

 

'8 Plaintiff's Power Point Presentation 7/25/19 presented visual, photographic, video and
orally evidence for approximately an hour (Attachment 3, hereto). During that time he
showed his intimate relationship/connection with ESA species on Roan; his isolated
wilderness location; his cohabitation with said species, photos of species, studies he's
conducting; how hydrous drift occurs; compelling graphic “one to one" (cause and effect)
evidence disclosing "how" and “why" the monumental load from FBEMC's mountain
wide spraying killed/severely harmed protected species and their habitats; how this
adversely affected/killed the Bombus affinis' and other species, including insects, which
were plentiful at Plaintiff's residence prior to FREMC's 2017 spraying; presented graphic
and video evidence of radical adverse habitat modification changes after spraying
(foliage deformation, soil/air/water contamination, highly toxic soil formaldehyde
emissions and the like); video evidence of contaminated rain from hydrous drift; detailed
and showed how is injury was personal, its direct nexus to FREMC's spraying (in short
the requisite elements of standing).

'9 Attachment 4 is a true and exact copy of the graphic version of the 7/25/19 Power
Point presented the Court, absent embedded videos and Plaintiff's oral testimony.
Plaintiff recalls a court reporter transcribing his oral testimony, which transcript Plaintiff
does not have and isn't sure is part of the record before the Appellate Court.

Case 1:21-cv-00149-MOC-WCM Dociiment1 Filed 06/07/21 Page 9 of 101

 
Plaintiff's 226 pleadings were made during a period where the parties (Doc 41, p
9) and the Court (Doc 53, 9) were well aware of EPA's pending re-registration efforts of
glyphosate, the active ingredient of one of the problematic herbicides employed by
FBEMC (Doc 1, p 3 -4). In Plaintiff's 2019 226 Complaints he complained FRBEMC's
spraying would occur prior te EPA's completion of its glyphosate re-registration (Doe 1,
p 20, 31)

During the height of the COVID scare”” Plaintiff in 226 filed 3/13/20 Motion to
Toll (Doc 46, p 2). It was during this period Courts were closed; Court access and
communication restricted; when the media was reporting mass infections and casualties;
when people were afraid, grossly uninformed/misinformed/worried about realities, nature
of the virus's transmission, virility and risks (Doc 50, p2). Plaintiff at the time was
scientifically deeply involved in virus research and health safety information disclosure
long before it was generally on the public radar. He comprehended the apparent grave
risks involved early on when few did (Doc 50, p 2-5). He was urgently trying to inform
others of the risk (Doc 46, p 2-5); the need for proper safety measures before they were

generally understood as being necessary; *’ he was sharing important scientific findings

 

*° Doe 46, p 4 ("WHO reports a coronavirus mortality rate of 3.4% globally, higher than
previously thought,"), Id. p 5 ("Italy's fatality rate is running at more than 6%..."Hou said
the entire city of Wuhan is like ‘hell on earth.' China's crematoriums are reportedly
operating 24/7"),

*' Doc 46, p 24 ("While Plaintiff sincerely prays the USA impact of this virus does not
reach Chinese, South Korean, Italian or Iranian levels, at this moment given the
unchecked spread and want of testing, such an outcome is uncertain. Given the pressing
urgency and magnitude of this crisis, Plaintiff strongly encourages the Court, its
personnel and Defendants to take heed and immediately implement protective measures,
including the daily taking of Zinc and Black Seed Oil, social distancing (no more hand
shakes, hugs), wear facial and eye protection, regularly use alcohol based hand
sanitization, handle incoming mail with caution, regularly sanitize/disinfect surfaces and

Case 1:21-cv-00149-MOC-WCM Docuient 1 Filed 06/07/21 Page 10 of 101
and safety information with many others, including important influencers, well before
this information would later become publicly known or accepted. He was sharing
information regarding real risks in an urgent effort to save lives (see generally Doc 46,
50), including lives and health of the Court.” He was researching possible herbal
inoculates to prevent infection. He discovered one which he recommends to this day,
Zine and Black Seed Oil (Doc 46, p 3), which was subsequently published by another

scientist, https://www.nebinim.nih.gov/pme/articles/PMC7313527/

 

Simultaneously, he painstakingly worked to and did discover a potential cure for
the virus using resonant frequency (Doc 50, p 6), which he later on 7/9/20 applied for
USS. patent protection on his invention entitled Virus Eradication By Resonance
Frequency Deactivation Of Genetic Material (Attachment 20. Plaintiff simply could not
conducted such an unexpected, urgent, monumental, brain numbing and overwhelming
undertaking (more than an exhausting) regarding COVID during this extraordinary period
of national emergency and simultaneously have prepared a responsive Reply/Amended
Complaint, particularly while still also dealing himself with debilitating incoming toxic
drifts (Doc 44, p 2; Doc 50, 7).

Thus, Plaintiff respectfully requested that his 226 case be tolled or dismissed
absent prejudice (Doc 46; Doc 50, 7) so that when matters settled down Plaintiff couid
file a responsive Reply and Amendment.

On 5/15/20 absent Plaintiffs Reply or Amendment the District Court dismissed

his 226's claims as being jurisdictionally barred with prejudice, absent comment

 

handled objects, anticipate near term mandatory quarantines, domestic travel
restrictions...")
22 Iq

Case 1:21-cv-00149-MOC-WCM Docuthent 1 Filed 06/07/21 Page 11 of 101
(presumably on grounds of futility) (Doc 53).

On 7/13/20 Plaintiff appealed to the 4th Circuit Court of Appeals (Doc 56).

On 3/12/21 in response to and during the Comment period of EPA's /£/20/20
Draft National Level Listed Species Biological Evaluation (BE) for Glyphosate, Plaintiff
filed a Take Notice/Comment, entitled Comment and Continuing § 9 Take Notice and
Intention to Sue ESA §1540(g) (Body 86 pages, Attachments A-E 169 pages, Total 255
pages),
https://u.peloud.link/publink/show?code=XZqMJBXZbV OnykBzscH9yHRohad3y0sfT91
y (cloud version), Attachment 3 (Plaintiff proposes to refile this electronically after
electronic ECF filing permission might be granted, because it contains vital
distinguishing color photos and other evidence of significant adverse habitat modification
and take).

Said 3/12/21 Notice, which contained express citations § 9 Take (§ 1538) *3 and §
7 consultation (16 USC § 1536(a)(2))4 violations, incorporated Plaintiff's 5/26/17,
4/30/18 and 7/5/17 Notices as Attachments A-C thereto, which together was duly served
3/15/21 via registered mail return receipt requested upon the Secretaries of Interior,
Commerce, Adininistrator of EPA, Director of USFWLS, Director of Asheville Office of
USFWLS, FBEMC and Jeff Loven. It was further provided counsel via email.

As explained in said 3/12//21 Notice and allegations below each subsequent

spraying by FBEMC introduces additional load to listed species and critical habitat where

 

*3 See for example Attachment 3 generally, p 1, 3, 7, 87

*4 See for example Attachment 3, p 12, 14- 16, 26, 27, 34-42, 25, at 26 ("ESA requires
federal agencies consult with the expert wildlife agencies before taking any action that
“may affect” any protected species or critical habitat. 50 C.F.R. § 402.14(a); see 16
U.S.C. [] § 1536(a)(2). Karuk Tribe of Cal. v. U.S. Forest Serv., 681 F.3d 1006, 1020-21
(9th Cir. 2012) (en banc}.")

Case 1:21-cv-00149-MOC-WCM Document 1 Filed 06/07/21 Page 12 of 101
the damage inflicted is non-linear, exhibiting a threshold effect (Attachment 3, p 3, 8, 20-
21). For example, Plaintiff noted FREMC's second spraying had a more adverse affect on
listed species habitat compared to its first, due to accumulated load (Doc 19, p 69 4 46;
Doc 22, 24, 289). FREMC's third spraying will likely have an even more catastrophic
adverse affect. Listed species habitat needs critical time to heal and subsequent sprayings
deny that opportunity, not only denying an opportunity for desperately needed recovery,
but taking the already severely wounded fragile listed species and causing their
extinction.?*

Said 3/23/21 Notice asserts § 9 violation ($ 1538, Take, Attachment 3 , generally
and p 1, 3, 87, 88) and $ 7 violation ($ 1536, Consultation Attachment 3, generally and p
12, 14-17, 24, 26, 27, 34, 35, 37, 46, 85), Together with Plaintiff's prior attached Notices
(5/26/17, 4/30/18 and 7/5/17) it discloses significant injury to listed species, significant
adverse affect to their habitats and critical habitat as a consequence of FBEMC’s ROW
spraying herbicides containing glyphosate on Roan.

it further discloses specific affirmative discretionary agency acts taken by EPA,
which triggered EPA's § 7 consultation duty, including but not limited to its preparing,
making, conducting, publishing and taking public comments in its 9/8/15 Registration

Review - Preliminary Ecological Risk Assessment for Glyphosate and Its Salts ("9/8/15

 

*> Doc 28, p 26 ("This accumulative load to protected habitats is reaching a breaking
point where.said habitat will not be able to repair themselves to allow a return of -
protected species, which have abandoned them due to FREMC earlier spraying... each
spraying event (due to accumulated load) operates to further debilitate/adversely modify
of an already severely injured protected specie habitat. In other words, adverse habitat
modification becomes more radical with each spraying. The accumulative effect is not
‘linear, because habitat[s] do not have sufficient time between spraying to sufficiently
repair themselves. This in turn pushes the protected species on Roan Mountain closer to
an extinction crisis.”)

Case 1:21-cv-00149-MOC-WCM Document 1. Filed 06/07/21 Page 13 of 101

 

 

 
Registration Review ") (Attachment 3, p 16 FN 26, 151, 152, 154, 157, 158, 175), its May
6, 2019 Glyphosate Proposed Interim Registration Review Decision, Case Number 0178,
(Attachment 3, p 87- 144, p 5-6 FN 10, p 17 FN 27, p 87); its 1/22/20 Interim
Registration Review Decision on Glyphosate ("Interim Registration Review Decision")
(Attachment 3, p 9, 12, 15, 16, 23, 35, 36, 38) and its 11/20/20 Draft National Level
Listed Species Biological Evaluation (BE) for Glyphosate (' Biological Evaluation ")
(Attachment 3, p, 9, 11, 15, 41), also see discussion below.” Said 3/12/21 Notice further
discloses specific significant adverse Spruce fir moss spider critical habitat injury
imperiling the existence of said listed species, which separately mandates § 7 (a)(1).

On 5/18/21 in NRDC v EPA (9th Cir) Nos. 20-70787, 20-70801, a matter where
among other claims NRDC seeks to enjoin EPA for its failure to Consult pursuant to § 7
regarding EPA's 1/22/21 Interim Registration, EPA filed a Motion For Partial Remand
Without Vacatur suggesting its Interim Registration may be deficient regarding harm to
listed species and that EPA needs to revisit said Jnterim Registration (see Motion
generally, p 15), https://Awww.centerforfoodsafety.org/files/epa-mot-for-voluntary-partial-
remand _69756.pdf .

Necessitating this action, on 5/26/21 Plaintiff was sadly informed via FBEMC's
web site it would again be re-spraying Roan Mountain May/June 2021 (see Attachment 1!
p 2, disclosing Red Hill, Buladean, Fork Mountain and other areas directly impacting
Roan Mountain). In a 5/28/21 personal telephone conversation with Jeff Loven, General
Manager of FBEMC, Loven informed Plaintiff spraying would commence mid June.

STATUTORY/REGULATORY MATTERS

 

26 EPA's act taken in its 9/8/15 Registration Review was set forth among other EPA § 7
triggering acts in Plaintiff's 4/30/18 Notice (Doc 1, p 111 - 117).

Case 1:21-cv-00149-MOC-WCM Docuthent 1 Filed 06/07/21 Page 14 of 101
Plaintiff incorporates by reference his Statutory And Regulatory Matters from his

12/4/19 Amended Complaint (Doc 28, p 25 - 28 regarding § 9 Take), as if set forth herein

below.

Plaintiff additionally sets forth the relevant provisions of 16 USC § 1536:

(a) Federal agency actions and consultations

(1) The Secretary shall review other programs administered by him and
utilize such programs in furtherance of the purposes of this chapter. All
other Federal agencies shall, in consultation with and with the assistance
of the Secretary, utilize their authorities in furtherance of the purposes of
this chapter by carrying out programs for the conservation of endangered
species and threatened species listed pursuant to section 1533 of this title.
(2) Each Federal agency shall, in consultation with and with the assistance
of the Secretary, insure that any action authorized, funded, or carried out
by such agency (hereinafter in this section referred to as an "agency
action") is not likely to jeopardize the continued existence of any
endangered species or threatened species or result in the destruction or
adverse modification of habitat of such species which is determined by the
Secretary, after consultation as appropriate with affected States, to be
critical, unless such agency has been granted an exemption for such action
by the Committee pursuant to subsection (h) of this section. In fulfilling
the requirements of this paragraph each agency shall use the best scientific
and commercial data available.

(c) Biological assessment(1) To facilitate compliance with the
requirements of subsection (a) (2) of this section, each Federal agency
shali, with respect to any agency action of such agency for which no
contract for construction has been entered into and for which no
construction has begun on November 10, 1978, request of the Secretary
information whether any species which is listed or proposed to be listed
may be present in the area of such proposed action. If the Secretary
advises, based on the best scientific and commercial data available, that
such species may be present, such agency shall conduct a biological
assessment for the purpose of identifying any endangered species or
threatened species which is likely to be affected by such action. Such
assessment shall be completed within 180 days after the date on which
initiated (or within such other period as is mutually agreed to by the
Secretary and such agency, except that ifa permit or license applicant is
involved, the 180-day period may not be extended unless such agency
provides the applicant, before the close of such period, with a written
statement setting forth the estimated length of the proposed extension and
the reasons therefor) and, before any contract for construction is entered

Case 1:21-cv-00149-MOC-WCM Document 1 Filed 06/07/21 Page 15 of 101
into and before construction is begun with respect to such action. Such

assessment maybe undertaken as part of a Federal agency's compliance

with the requirements of section 102 of the National Environmental Policy

Act of 1969 (42 U.S.C. 4332).

(d) Limitation on commitment of resources

After initiation of consultation required under subsection (a) (2) of this

section, the Federal agency and the permit or license applicant shall not

make any irreversible or irretrievable commitment of resources with

respectto the agency action which has the effect of foreclosing the

formulation or implementation of any reasonable and prudent alternative

measures which would not violate subsection (a) (2) of this section.

CAUSE OF ACTION

As presented herein, Plaintiff asserts jurisdiction is exclusively under ESA, not
FIFRA or APA.

The ESA defines “take” as “harass, harm, pursue, hunt, shoot, wound, kiil, trap,
capture or collect, or attempt to engage in any such conduct.” *7 Current FWS regulations
further define “harm” as “an act which actually kills or injures wildlife. Such an act may
include significant habitat modification or degradation where it actually kills or injures
wildlife by significantly impairing essential behavioral patterns, including breeding,
feeding or sheltering.”

Case law has reviewed the meaning and scope of “harm” under the ESA. In
Babbitt v. Sweet Home Chapter of Communities for a Greater Oregon, 28 the U.S.
Supreme Court upheld the current regulatory definition of “harm,” finding that habitat

modification can constitute “harm” - and, therefore, a prohibited Section 9 “take” - if the

habitat modification results in actual death or injury to wildlife; the court emphasized that

 

*7 16 U.S.C, § 1532(19)
*8 Babbitt v. Sweet Home Chapter of Communities for a Greater Oregon (1995) 515 U.S.
687.

Case 1:21-cv-00149-MOC-WCM Docufent 1. Filed 06/07/21 Page 16 of 101
“every term in the regulation’s definition of ‘harm’ is subservient to the phrase “an act
which actually kills or injures wildlife.’” The court found that FWS’s definition was a
reasonable interpretation of the ESA because “Congress intended ‘take’ to apply broadly
to cover indirect as well as purposeful actions (emphasis added).” *? Later cases such

as Defenders of Wildlife v. Bernal 39 and Arizona Cattle Grower’s Ass’n v. U.S. Fish and
Wildlife Service®! the 9th Circuit confirmed that, to qualify as “harm” under the ESA,
habitat modification must result in actual death or injury to wildlife. The Arizona Cattle
Grower's decision also held that, although “harm” could be prospective, the mere
potential for harm is insufficient; rather, a take must be “reasonably certain to occur.”

Under current USF WL regulations, habitat modification activities may qualify as
“harm” only if all three of the following conditions are met:

1. The modification of habitat is significant;

2. The modification significantly impairs an essential behavior pattern of

a listed species, including breeding, feeding or sheltering; and

3. The significant modification of habitat, with a significant impairment

of an essential behavior pattern, is likely to result in the actual death or
injury of wildlife.

Plaintiff respectfully submits his 5/26/17, 4/30/18, 7/5/17 and 3/12/21 Notices
{Attachment 3), 7/25/20 TRO Hearing PPT (Attachment 4), Declarations (Attachment 5)
and Allegations below (individually and/or collectively) establish the requisite elements
above, namely the existence of concrete evidence showing "significant habitat

modification or degradation where it actually kills or injures wildlife by significantly

impairing essential behavioral patterns, including breeding, feeding or sheltering.” In

 

*9 1d., 515 U.S. 687, at 704

*° Defenders of Wildlife v. Bernal, 204 F.3d 920 (9th Cir. 1999),

>! Arizona Cattle Grower's Ass'n v. U.S. Fish and Wildlife Service, 273 F.3d. 1229 (9th
Cir, 2001).

Case 1:21-cv-00149-MOC-WCM Doculfent 1 Filed 06/07/21 Page 17 of 101
other words, FBEMC's spraying of Roan with EPA registered herbicides constitutes a
"take," because it results in the death and/or extinction of listed species. Plaintiff further
proffers his Rule 702 expert Dr. Richard McDonald, PhD., who at trial will testify to the
scientific evidence confirming each of the elements of Section 9 “take” and how
FBEMC's spraying meets each of these elements.

As example, Plaintiff's 5/26/17, 4/30/18 and 7/5/19 Notices shows: glyphosate
impairs the gut microbiome of listed species, significantly adversely affecting their
critical natural immunity necessary for survival leading to death (Doc 1, p 45, 65, 130,
201 - 203); soil contamination of excessive formaldehyde due to Glyphosate
contamination, which directly kills soil based listed species like the affinis and/or
severely impairs their reproduction abilities leading to reproduction disability and
death,** Plaintiff's 3/12/21 Notice shows independent laboratory confirmation of
Glyphosate soil contamination, including within critical habitat (Attachment 3, p 51-53)
and concurrent significant adverse critical habitat affect (Attachment 3, p 67-78). The

presence of glyposate in soil also kills beneficial organisms essential to listed species™

 

Doc 29, p 77; Doc 1, p 211-213 ("It should be noted native wild bees like Bombus
affinis do not reside in hives during the winter. The Queen affinis finds a hole in the
ground and hibernates there to emerge in the spring to birth her brood. Because the soil
on Roan and the affinis' natural habitat are now contaminated with GLY/AMPA/FA, the
affinis Queen will be weakened with likely impaired reproductively, that is assuming she
survives and emerges at ail. It is noted formaldehyde is a known soil disinfectant and
anti-fungal agent. At a minimum given her exposure to GLY/AMPA/FA she will have
weakened gut microbiome with its negative implications. But, importantly because her
gut microbiome is already compromised she is prone to secondary pesticide toxicity from
a variety of different pesticides, for example from Sniper (Bifenthrin), which is a
commonly used pesticide by the many Christmas tree farmers on Roan Mountain, who
also concurrently spray glyphosate herbicides (footnotes omitted).")

33 See Doe 1, p 62, 65, 66, 84, 94, 95, 110, 121 FN 50, 123, 139, 151 FN 105, 1151-154,
169, 181, 184- 193, 211-216

Case 1:21-cv-00149-MOC-WCM Document 1 Filed 06/07/21 Page 18 of 101
and additionally reacts to generate excessive toxic soil formaldehyde, ‘ exhibits massive
habitat vegetative deformation and disease, indicative of significant adverse listed affect,
including death, (Doc 1, p 185-187). In the case of the affinis Plaintiff shows glyphosate
exposure, in addition to reproduction and gut microbiome destruction, also adversely
affects her navigational, foraging and nectar gathering abilities.*> This would apply to the
other listed species invertebrates (insects), like the Spruce fir moss spider, which lives
within Roan's critical habitat. (Also see generally Plaintiff's 5/26/17, 4/30/18, 7/5/19 and
3/12/21 Notices and Allegations below.)

This Section 9 “take” aspect of Plaintiff's action arises out of the illegal
application on May/June 2017, June/July 2019 and one which is imminent June of 2021
by FBEMC in its usage of EPA registered herbicides, containing Glyphosate*® and
Imazapyr, on or proximate to Roan Mountain N.C.. Said FBEMC application will just as
it has done previously “Take" a plethora of protected species and destroy their habitats in

violation of ESA § 9.2” Importantly, it will prevent habitats which are healing from

 

** See Doc 1, p 83, 165, 182, 184-194

> Doe 1, p 209 - 210, citing among other references, Effects of sublethal doses of
glyphosate on honeybee navigation, July 2, 2015
https://www,boerenlandvogels.nl/sites/defauit/files/Effects’o200f20Glyphosate?o200n
%20Honeyo20Bee%20Navigation.pdf

3° EPA has numerous registered pesticides/herbicides containing Glyphosate,
https://Awww.regulations.gov/document/EPA-HO-OPP-2009-0361-0004. Two of its more
popular ones include Rodeo manufactured by Dow Chemical, EPA Registration No.
62719-324, and Monsanto's/Bayer's Glyphosate herbicides Roundup Original, EPA
Registration No. 524-445 and Roundup Custom, EPA Registration Number: 524-343.
Likewise, Imazapyr is the active ingredient of Polaris, manufactured by Nufarm, EPA
Reg. No, 228-534,

*7 Plaintiff's evidence shows accumulated load effect (repetitive exposure), where if not
outright fatal in the first exposure, each additional exposure progressively increases
destructive effect to a point of species extinction, see 1:19-cv-00226-MOC-WCM Doc
29, p 69 ¢ 46 ("In other words, I'm also seeing the same accumulative negative effect in
the environment outside. Each successive spraying event appears to have a negative non-

 

Case 1:21-cv-00149-MOC-WCM Docuthent 1 Filed 06/07/21 Page 19 of 101
healing. This has been set forth in abundant detail in Plaintiffs prior Notices, pleadings
and in his 7/25/19 TRO PPT presentation.

It is noted while there's Roan agricultural and residential use of Glyphosate,
detrimental enough to listed species, FREMC's total spraying area and applied
concentrations exponentially dwarf their load by orders of magnitude. For example,
FBEMC has an estimated 200 miles of ROW easements surrounding and extending up
into Roan, which are all more or less simultaneously sprayed at once with hydrous drift
then migrating into listed species habitat for many months. Each easement provides
FBEMC a 40' wide ROW under its power lines. This equates (assuming a full spray) into
about 42,24 million square feet or 880 football fields worth of treated area, again all
applied in a short time. The glyphosate concentrations of FREMC’s ROW applications
are significant higher than agricultural or residential uses (Doc 1, p 23).

The enormity of this instantaneous mountain wide spraying event, presenting an
overwhelming sudden toxic load, is unfathomable, particularly in view of ongoing
hydrous drift (cite). Based upon Plaintiff's experience both before and after FREMC's
spraying, the adverse listed species habitat affect is infinitely beyond anything what any
agricultural or neighbor below might do, at least 400 to 1000 times more. The shock to

the entire mountain and its plethora of listed species, results in their death, is

 

linear damaging response. It's like the damaging effect is accelerating, where the
environment is collapsing at a faster rate than the previous spraying event. The change is
not linear and this is scary!").

Case 1:21-cv-00149-MOC-WCM Docutfent 1 Filed 06/07/21 Page 20 of 101
overwhelmingly devastating and constitutes a monumental § 9 Take.*® This monumental
Take will be amply proved at trial by Plaintiffs Rule 702 scientific experts.

Importantly, this action further arises from EPA's failure to consult with
USFWLS under 16 U.S.C. § 1536 (a)(2), which was triggered on multiple occasions by
EPA affirmative discretionary acts that "might" inure to the benefit of listed species,
including acts taken during EPA's current re-registration of Glyphosate. They include but
are not limited to EPA's 1/22/20 Interim Registration Review Decision”? and its 11/20/20
Draft National Level Listed Species Biological Evaluation (BE) for Glyphosate
("Biological Evaluation "), https://(www.cpa.gov/endangered-species/draft-national-level-

_listed-species-biological-evaluation-glyphosate; draft biological opinion,“ (See further

discussion below.)

Because EPA is now required to consult due to said triggering acts (as discussed

below) this manifestly implicates 16 U.S.C. § 1536 (d) intended to preserve the "status

 

38 Plaintiff notes the District Court dismissal order (Doc 53) in 19/ is largely silent on
FBEMC's Take.

39 httos://www.epa. gov/ingeredients-used-pesticide-products/interim-registration-review-
decision-and-responses-public, ("Interim Registration Review Decision")

“o EPA expressly discloses glyphosate's likely adverse affect (LAA) for listed species and
critical habitat, see its APPENDIX 4-1. Species Effects Determination Tables (XLSX),
https://www3.epa.gov/pesticides/nas/glyphosate/appendix-4-1.xisx (discloses glyphosate
likely adversely affects [LAA], modifies critical habitat of approximately 759 endangered
species, of which about 96% of species are critical habitat designated. Further discloses
the Bombus affinis is also likely adversely affected), also see
https://biologicaldiversity.org/w/news/press-releases/epa-finds-gl yphosate-likely-injure-
or-kill-93-endangered-species-2020-11-25/ ("The long-anticipated draft biological
evaluation released by the agency’s pesticide office found that 1,676 endangered species
are likely to be harmed by glyphosate, the active ingredient in Roundup and the world’s
most-used pesticide. The draft biological opinion also found that glyphosate adversely
modifies critical habitat for 759 endangered species, or 96% of all species for which
critical habitat has been designated.")

 

 

Case 1:21-cv-00149-MOC-WCM Docuthent 1 Filed 06/07/21 Page 21 of 101
quo" of listed species, if their is any ongoing 1536 (a)(2) consultation or one which is

required.

 

SECTION 7 CONSULTATION TRIGGER ACTS BY EPA
The ESA reflects a conscious decision by Congress to give
endangered species priority over the primary missions of federal |

agencies.

Tenn. Valley Auth. v. Hill, 437 U.S. 153, 180 (1978) (emphasis added)

Below is a partial listing of EPA's affirmative discretionary acts, He? Which in
each case inured in some capacity to the benefit of or which otherwise "May" have lent
themselves to potentially affect’? listed species and critical habitat,“ where each act was
either made in furtherance of sustaining its original 1974 glyphosate registration and/or in
its current re-registration, each triggering § 7 Consultation:

e Approving and Publishing 1974 EPA Registration of Glyphosate,

hitps://www.epa.gov/ingredients-used-pesticide-products/glyphosate, (also cited by
the District Court, Doc 53, p 9); 46

 

 

“! These are published on EPA's or other official government web sites.

” The ESA implementing regulations provide that Section 7 applies only to actions "in
which there is discretionary Federal involvement or control." 50 C.F.R. § 402,03.

* Karuk Tribe Of California v. U.S. Forest Service 681 F.3d 1006, 1024, 1027 (2012)
("We have previously explained that 'may affect’ is a 'relatively low' threshold for
triggering consultation. ‘Any possible effect, whether beneficial, benign, adverse or |
of an undetermined character,' triggers the requirement (emphasis added),")

“4 Td, at 1027 ("An agency has a duty to consult under Section 7 of the ESA for any
discretionary agency action that "may affect" a listed species or designated critical
habitat. Turtle Island, 340 F.3d at 974 (citing 50 C.F.R. § 402.14(a))."

* Center for Biological Diversity v. EPA, No. 14-16977, p 29 (9th Cir. 2017)
(“Because [the] EPA has continuing authority over pesticide regulation, it has a
continuing obligation to follow the requirements of the ESA.”); Forest Guardians v.
Johanns, 450 F.3d 455, 464-65 (9th Cir, 2006) (explaining agencies’ ongoing duty to
reinitiate ESA consultation)"),

“° hittps:/Awww3.epa.gov/pesticides/nas//final/chlorpyrifos/chapter1 docx ("After
registering a pesticide, EPA retains discretionary involvement and control over

such registration.")

“© Also see Save Our Ecosystems v. Clark, 747 F.2d 1240, 1250 (9th Cir.1984)

Case 1:21-cv-00149-MOC-WCM Doctfhent 1 Filed 06/07/21 Page 22 of 101
Approving and publishing September 1993 EPA Reregistration Eligibility Decision
(RED) for glyphosate herbicides,
hitps://archive.epa.gov/pesticides/reregistration/web/pdf/0178fact.pdf;

Conducting, publishing and taking Public Comments on its 9/8/15 Registration
Review - Preliminary Ecological Risk Assessment for Glyphosate and Its Salts. US
EPA (2015) Registration Review ("9/8/15 Registration Review "),
hitps://downloads. regulations. gov/EPA-HOQ-OPP-2009-0361-0077/content.pdf,
posted Feb 28, 2018, https://www.reeulations,cov/document/EPA-HQ-OPP-2009-
0361-0077," *

 

4? This particular discretionary act is discussed in Plaintiff's 4/30/18 Notice (Doc 1, p
112-115), where EPA repeatedly acknowledges "uncertainty," (Doc 1, p 112-113), thus

mandating the "precautionary principle

tH

(e.g. § 7 Consultation) in order to avoid any

"take" under ESA (see Plaintiff's discussion in Doc 1, p 112-115). Plaintiff expressly
states EPA's "uncertainty cannot be ignored in regard to fragile ESA critical habitat,”
(Doc 1, 113) and cites 16 U.S.C. § 1536, (Doc 1, p 116, Footnotes 22 and 23), EPA had
to know glyphosate would affect listed species, because on page 2 of its 9/8/15
Registration Review, EPA states:

"C] Exposure to glyphosate residue in water resulting from spray drift or
application to aquatic environments may impact survival and/or biomass of
aquatic emergent vascular and nonvascular plants (application to aquatic
environments only) in surface waters adjacent to a treated field or in the treated
water body.

O While acute adult contact and oral and semi-field honeybee toxicity data are
available which suggest toxicity from glyphosate exposure is low, the calculated
EECs are greater than highest concentrations tested in honeybee toxicity tests.
Due to lack of toxicity data conducted at higher test concentrations, it is unclear
if exposure to glyphosate residues on foliage resulting from direct deposition
or spray drift at application rates 2'1.92 lb a.c./A could impact survival, growth
and/or reproduction of honeybee larvae. Also due to lack of toxicity data at
higher test concentrations, it is uncertain if there could be potential acute
effects to adult honeybee at application rates >5.7 ib a.e./A. Additional toxicity
studies with other types of terrestrial invertebrates (1.e., predatory mites,
earthworms, parasitic wasps) are also available, with generally no effects reported
up to the highest dose tested. In a study with a predatory mite, the 7-d LD50 value
was reported as 1200 g a.e./ha (1.1 Ib/A) (MRID 45767105)

(} Exposure to glyphosate residues on foliage resulting from direct deposition or
spray drift may impact growth of birds for all uses (surrogates to terrestrial-
phase amphibian), but may not impact reproductive parameters.

(0 Exposure to glyphosate residues on foliage resulting from direct deposition or
spray drift may impact growth and reproduction to terrestrial mammals for
aerial application to sugar cane as well as for most uses generally applied by
ground application

up to the combined maximum annual rate.

Case 1:21-cv-00149-MOC-WCM Document 1 Filed 06/07/21 Page 23 of 101

 
e Conducting and publishing 4/28/16 Registration Review--Preliminary Ecological
Risk Assessment for Glyphosate and Its Salts (PC Codes: 417300, 103601, 103604,
103607, 103608, 103613, 103603, 103605, 128501; DP Barcode: 417701), posted
Apr 28, 2016, https://www.regulations.gov/document/EPA-HO-OPP-2.009-0361-
8056;

e Preparing, Communicating, Meeting December 13-16, 2016 and Then Transmitting
Meeting Minutes and Final Report RE: Considering and Review of Scientific Issues
Associated with EPA's Evaluation of the Carcinogenic Potential af Glyphosate To
Acting Director Office of Pesticides 3/16/2017,
https://Awww.epa.gov/sites/production/files/2017-03/documents/december_13-
16_2016 final report_03162017.pdf:”

® Conducting and publishing December 2017 the Draft Glyphosate Human Health And
Ecological Risk Assessments for Public Comment (cited by the District Court, Doc
53, p 9);

* Conducting, publishing and taking Public Comments on its 2/27/18 Draft Human
Health and Ecological Risk Assessments for Glyphosate,
https://www.epa.gov/ineredients-used-pesticide-products/draft-human-health-and-
ecological-risk-assessments-glyphosate; https://www.regulations.gov/document/EPA-
HQ-OPP-2009-036 1-0066;

 

() Exposure to glyphosate residues on foliage resulting from spray drift may
impact survival and/or biomass of upland plants and riparian/wetland plants
in areas adjacent to treated field (Emphasis added)."

Tn other words, if the honey bee may be negatively affected, why wouldn't its listed
species cousin, the Bombus affinis, which is environmentally much more sensitive (Doc
1, p 119 -143)? (Also see Allegations below.)

‘8 On 11/21/2018 EPA published its Response to Public Comments of its Sept. 8, 2015
Preliminary Ecological Risk Assessment for Glyphosate, see
https://www.epa,gov/sites/production/files/2019-04/documents/glyphosate-signed-efed-
rte.pdf

49 See Doc 28, p 34 FN 24. In this report of a December 13-16, 2016 meeting, EPA's
underlying methodology was called into question by a key EPA scientific panel, which
raised epidemiologic and genotoxicity animal study concerns, concluding EPA failed to
follow its own guidelines; https://sustainablepulse.com/2017/12/20/epa-relies-on-
industry-studics-to-give-glyphosate-new-green-light/#, WuCgoy7wY7r9. In other words,
whatever EPA's findings of "affect" upon tested species may be, its conclusions are
suspect due to its methods, and much like EPA's 9/8/15 Registration Review raising
“uncertainly," this invokes the precautionary rule requiring § 7 consultation.

© This was cited by the Court (Doc 53, p 8-9), but likely a reference to the same titled
Registration Review - Preliminary Ecological Risk Assessment for Glyphosate and its
Salts, Posted Feb 28, 2018.

Case 1:21-cv-00149-MOC-WCM Docufthent 1 Filed 06/07/21 Page 24 of 101
e Conducting, publishing and taking Public Comments on its Registration Review -
Preliminary Ecological Risk Assessment for Glyphosate and its Salts, Posted Feb 28,
2018, https://www.regulations.gov/document/EPA-HO-OPP-2009-03 61-0077 1

« Conducting and publishing EPA's 11/21/18 Response to Public Comments on the
Preliminary Ecological Risk Assessment for Glyphosate,
hitps://www.epa.gov/sites/production/files/2019-04/documents/elyphosate-signed-

efed-rte.pdf;”

e "In April 2019, after reviewing the public comments on the risk assessments, EPA
released its Glyphosate Proposed Interim Decision for public comment, which closed
on September 3, 2019 https://Awww.epa.gov/ingredients-used-pesticide-
products/proposed-interim-registration-review-decision-and-responses-0," (also cited
by the District Court, Doc 53, p 9);

 

* Conducting, making, publishing and seeking Comments of its May 6, 2019
Glyphosate Proposed Interim Registration Review Decision Case Number 0178,
https://www.regulations.gov/document/EPA-HO-OPP-2009-0361-2344; * ™

 

* Conducting and publishing EPA's issuance of its glyphosate interim-registration,
posted 1/20/20, https://Awww.epa.gov/ingredients-used-pesticide-products/interim-
registration-review-decision-and-responses-public;””

 

>! Plaintiff submitted his 4/30/18 Notice/Comment during this open comment period,
which closed 4/30/18.

* See EPA's acknowledgment of its review of the 11/21/18 Response to Public
Comments on the Preliminary Ecological Risk Assessment for Glyphosate,
https://www.epa. gov/sites/production/files/2019-04/documents/glyphosate-signed-efed-
rte.pdf, ('The Environmental Fate and Effects Division (EFED) has completed its review
of public comments received on the Preliminary Ecological Risk Assessment (PRA;
USEPA 20151 ) for the herbicide, glyphosate");

* https:/Awww.regulations.gov/document/EPA-HO-OPP-2009-0361-2344, p 27
("Potential risk to terrestrial invertebrates is uncertain, as acute contact and oral
honeybee"), p 28 ("Additional data may be necessary to fully evaluate risks to non-
target terrestrial invertebrates, especially pollinators... EPA is currently determining
whether additional pollinator data are needed for glyphosate"), p 29 ("Given its
[milkweed] importance as a critical food resource for the monarch butterfly, the agency
also completed a spray drift analysis for common milkweed’). Like its 9/8/15 Registration
Review EPA acknowledges risk to the honeybee and by inference the much more
sensitive Bombus affinis. Furthermore, EPA's disclosure of the monarch butterfly, which
is warranted listed species status (see https://www.fws.gov/savethemonarch/SSA.html)
and milkweed (its food source), clearly shows EPA's May 6, 2019 Glyphosate Proposed
Interim Registration Review Decision inures to the benefit of listed species,

* Plaintiff submitted his 7/5/19 Notice/Comment (Doc 1, p 160-217) during this open
comment period.

Case 1:21-cv-00149-MOC-WCM Docifment 1 Filed 06/07/21 Page 25 of 101
® On January 22, 2020, EPA released its Interim Registration Review Decision on
Glyphosate. See hitps://www.epa.gov/ingredients-used-pesticide-products/interim-
registration-review-decision-and-responses-public, ("Interim Registration Review
Decision") (cited by the District Court, Doc 53, p 9);

* Conducting, publishing and taking Public Comments of EPA's / 1/20/20 Draft
National Level Listed Species Biological Evaluation (BE) for Glyphosate ("Biological
Evaluation "), https://www.epa.gov/endangered-species/draft-national-level-listed-
species-biological-cvaluation-glyphosate; draft biological opinion;”°

 

e Conducting, publishing and in certain cases taking Public Comments on numerous
glyphosate studies/assessments wherein potential species risk was disclosed, inferred
or suggested, as set forth in’’ https://www.regulations. gov/docket/EPA-HO-OPP-
2009-0361/document

 

The above partial listing of EPA's affirmative discretionary acts triggering § 7
consultation, with exception of its initial 1974 registration, have been in furtherance of
EPA's current glyphosate re-registration. Several of these were disclosed in Plaintiffs

Notices, including but limited to EPA's 9/8/15 Registration Review in Plaintiff's 4/30/18

 

°> EPA's 1/20/20 interim Registration expressly acknowledged potential species risk, see
p 3 ("to implement an interim approach for assessing potential risk to listed species and
their designated critical habitats."), p 20 ("Although the agency is not making a complete
endangered species finding at this time, the mitigation described in this document is
expected to reduce the extent of environmental exposure and may reduce risk to listed
species whose range and/or critical habitat co-occur with the use of glyphosate
(emphasis added).").

° It is important to note EPA expressly discloses likely adverse affect (LAA) for listed
species and critical habitat, see its APPENDIX 4-1. Species Effects Determination
Tables (XLSX), hitps://www3.epa.gov/pesticides/nas/glyphosate/appendix-4-1.xIsx
(discloses glyphosate likely adversely affects [LAA], modifies critical habitat of
approximately 759 endangered species, of which about 96% of species are critical habitat
designated. Further discloses the Bombus affinis is also likely adversely affected), also
see https://biologicaldiversity.org/w/news/press-releases/epa-finds-glyphosate-likely-
injure-or-kill-93-endangered-species-2020-11-25/ ("The long-anticipated draft biological
evaluation released by the agency’s pesticide office found that 1,676 endangered species
are likely to be harmed by glyphosate, the active ingredient in Roundup and the world’s
most-used pesticide. The draft biological opinion also found that glyphosate adversely
modifies critical habitat for 759 endangered species, or 96% of all species for which
critical habitat has been designated.")
°7 BPA's site discloses 71 references of agency action in its re-registration,
https://www.regulations.zov/docket/EPA-HO-OPP-2009-0361/document

 

Case 1:21-cv-00149-MOC-WCM DociffMent 1 Filed 06/07/21 Page 26 of 101

 
Notice (Doc 1, p 111-115), EPA's 1/22/20 Interim Registration and its 11/22/20
Biological Evaluation (BE)*® in Plaintiff's 3/21/21 Notice.”

At each stage, in each action by EPA, EPA's action had some capacity to inure to
the benefit™ or otherwise lend itself to potentially affect listed species and critical
habitat.°' This action need not be direct, because they each contributed in a process
where EPA would consider re-registering a herbicide and did so in its Interim
Registration. As Courts have explained, “actions that have any chance of affecting listed
species or critical habitat—even if it is later determined that the actions are ‘not likely’ to
do so—require at least some consultation under the ESA,” Karuk Tribe, 681 [3d at

1027 (emphasis added),

 

8 EPA's 11/20/20 draft “Biological Evaluation” assessing risks to listed species from
labeled uses of glyphosate is an “effects determination” that EPA, as the action agency,
must make before taking an action, 50 C.F.R. § 402.14(a). If EPA determines that its
action “may affect” any listed species or critical habitat, it must consult with USF WLS.
Also see 50 C.F.R. §§ 402.02; 402.14(a); 402.14(h)(3), @ and requisite studies, 7 U.S.C.
‘i 136a(c)(2){B); 40 C.F.R. § 155.40(c)}(2).

* Attachment 3, p 15 ("EPA issued its interim registration and its instant Evaluation,
absent undertaking said mandated Section 7 consultation, in flagrant violation of the
ESA."), 16 ("This is again in addition to the agency’s interim rule admitting that its
existing interim registration already “may affect” protected species and their habitats,
even absent consideration of hydrous drift or Section 7 USFWLS consultation (citing an
omitted footnote to EPA's 9/8/18 Registration Review), p 36 ("EPA knows its interim
registration action triggers the low bar “may affect” threshold requiring ESA Section 7
Consultation (emphasis in original),

° Wash. Toxics Coal. v. EPA, 413 F.3d 1024, 1033 (9th Cir. 2005) (See Allegations).

8! Karuk, at 1027
® Turtle Island Restoration Network v. National Marine Fisheries Service, 340 F.3d 969,
974 ("Section 7(a)(2) of the ESA imposes a procedural duty on federal agencies to
consult with either the Fisheries Service or the FWS before engaging in a discretionary
action, which may affect listed species. 16 U.S.C. § 1536(a)(2); 50 C.F.R. §§ 402.14,
402.01(b) (emphasis added),")

Case 1:21-cv-00149-MOC-WCM Doctithent 1 Filed 06/07/21 Page 27 of 101
Putting this into prospective, EPA finally after 38 years after its RED, did finally
acknowledge in their 1/20/20 Interim Registration and 11/25/20 Biological Evaluation 63
glyphosate does likely adversely affect listed species and critical habitat. So, we're lead
to believe after 38 years of conducting, publishing its numerous specie and ecological
assessments/reviews and taking other acts, EPA has just now realized glyphosate may
likely adversely affect listed species and critical habitat. In other words, EPA seems to be
suggesting there hasn't been any agency act during this entire period up until now, which
EPA determined initiate § 7 consultation. This is laughable!

Each of EPA's earlier species assessments, ecological and similar reviews (like its
9/8/15 Registration Review, (see FN 47 above) all implicated listed species and critical
habitats, because listed species are much more fragile/sensitive than non-listed species,
Doc 1, p 111 (As shown in these [4/30/18] Comments the prognosis for large genome
protected species is dire once any level of GCH contamination has been introduced.")

This is a well known scientific fact,” which EPA well knows. Again, if EPA's
9/8/15 Registration Review shows a honey bee adversely affected and many others do as

well, it also shows its native species counterpart - the much more sensitive listed

 

® https://www.epa.gov/endangered-species/draft-national-level-listed-species-biological-
evaluation-glyphosate; draft biological opinion

* See EN 55, supra

& See Genome size and extinction risk in vertebrates, Alexander E. Vinogradov,
7/14/2004, which disclose listed spectes are typically higher genome species, See
Plaintiff's 4/30/18 Notice (Doc 1, p ) and Allegations,

°° Study Shows Honeybees Are Starving Because Of Roundup,
http://www.glyphosate.news/2016-06-27-study-shows-honeybees-are-starving-because-
of-roundup.hitml;, Groundbreaking study shows that Roundup causes honeybees to starve,
http://www.naturalnews.com/046769_Roundup honeybees colony collapse disorder,ht
ml; Effects of sublethal doses of glyphosate on honeybee navigation,
htips://www.ncbi.nlm.nih.gov/pubmed/26333931; Glyphosate perturbs the gut
microbiota of honey bees, https://www.pnas.org/content/115/41/10305.short ("The

Case 1:21-cv-00149-MOC-WCM Docutent 1 Filed 06/07/21 Page 28 of 101
Bombus affinis affected. This means its almost 6.year old. Thus, EPA's 9/8/15
Registration Review inured to the benefit of a listed species, Karuk, at 1024 ("To trigger
the ESA consultation requirement, the discretionary control retained by the federal
agency also must have the capacity to inure to the benefit of a protected species.")

It was EPA's duty to give priority to listed species over its primary mission, not
non-listed species, Tenn. Valley Auth. at 185 ("the legislative history undergirding § 7
reveals an explicit congressional decision to require agencies to afford first priority to the
declared national policy of saving endangered species. The pointed omission of the type
of qualifying language previously included in endangered species legislation reveals a
conscious decision by Congress to give endangered species priority over the "primary
missions" of federal agencies (emphasis added).")

In short, EPA cannot give non-listed species decades long priority over listed
species in its evaluations/reviews/studies and pretend they don't apply to list species. This
failure to give listed species a priority itself constitutes a discretionary triggering act, not
only because its EPA duty under ESA, but because it's evidence of EPA's delay or
withholding of requisite § 7 consultation, Missouri v. Secretary of the Interior, 158 F.
Supp. 2d 984, 990 (W.D. Mo. 2001); Sierra Club v Thomas, 828 F.2d 783, 793-795 (DC

Cir 1987)

 

herbicide glyphosate is expected to be innocuous to animals, including bees, because it
targets an enzyme only found in plants and microorganisms. However, bees rely on a
specialized gut microbiota that benefits growth and provides defense against pathogens.
Most bee gut bacteria contain the enzyme targeted by glyphosate, but vary in whether
they possess susceptible versions and, correspondingly, in tolerance to glyphosate.
Exposing bees to glyphosate alters the bee gut community and increases susceptibility to
infection by opportunistic pathogens."); Roundup: What Impact Does this Herbicide
Have on Bees and Food?, http://www.honeysolutions.com/roundup-what-impact-does-

this-herbicide-have-on-bees-and-food/

Case 1:21-cv-00149-MOC-WCM Doctfthent 1 Filed 06/07/21 Page 29 of 101

 
EPA's numerous ecological and biological reviews/assessments from its 1974
registration and from it 1993 RED to present predominate non-listed species, including
humans, where results again easily infer an affect more sensitive higher genome listed
species (again the honey bee and the Bombus affinis), which mandated § 7 consultation.
But, it never occurred!

The enormity of the injury suffered by listed species during this 38 year epic EPA
failure is incalculable, Tennessee Valley at 178, 187.°" Plaintiff Notices, prior pleading
and 7/25/19 TRO PPT presentation have demonstrated this injury on Roan. EPA's
continuing catastrophic failure cannot be what the Congress contemplated in passing the
ESA where ESA's "language admits of no exception," Tennessee Valley Auth, at 173,
especially where the protection of listed species is the agency's "first priority," a
“priority over the ‘primary missions," Jd, at 185.

Furthermore, it's not required that EPA foresaw there would be a listed species

affect in any of its discretionary acts,“ obviously since they've obviously not seen one for

 

* Plaintiff's evidence shows accumulated load effect (repetitive exposure), where if not
outright fatal in the first exposure, each additional exposure progressively increases
destructive effect to a point of species extinction, see Doc 29, p 69 | 46 ("In other words,
I'm also seeing the same accumulative negative effect in the environment outside. Each
successive spraying event appears to have a negative non-linear damaging response. It's
like the damaging effect is accelerating, where the environment is collapsing at a faster
rate than the previous spraying event. The change is not linear and this is scary!"). Now
imagine 38 years worth of accumulated exposure. In Plaintiff's view, some listed species
may have gone extinct due to prolonged exposure,

6 Plaintiff's 4/30/18 Notice cites known science (which EPA had to be know) that listed
species have higher genomes and thus much higher sensitivities than lower genome
species (like humans), e.g. higher genome listed species will likely be sensitive to
pesticides while lower genome species may not (Doc 1, p 109 - 157; Id., p 109 ("These
systems and species often have vastly greater amounts of genetic material (genomes)
compared to humans. This makes them genetically more intelligent, more sensitive than
humans relative to their own environment (habitat), e.g. their phenotype character. Thus,
maintenance of the “absolute” purity and original state of their habitats must be assured,
in order for their ongoing survival. The slightest disturbance in the purity or in original
state of their habitat becomes an extinction risk."), /d., p 130 ("Thus, EPA's relied upon
GCH's [glyphosate based herbicides] studies of mammals/humans having lower genome
sizes than protected species are inapposite for assessing the risk under ESA.").

Case 1:21-cv-00149-MOC-WCM Docuifent 1 Filed 06/07/21 Page 30 of 101

 

 
38 years. Yet, all the while since its original 1974 registration continued and now its
interim registration while EPA's continued self induced blindness to listed species have
resulted in their wholesale slaughter. Thus, under the "may affect" precautionary
principle® the Agency's discretionary acts need not be seen by the Agency to inure to the
benefit of listed species to trigger § 7. Tennessee Valley at 168 ('"the detrimental impact
of a project upon an endangered species may not always be clearly perceived before
construction is well underway.’

EPA's 1993 RED was the first in this series of triggering acts undertaken in EPA's
registration process mandating ESA Section 7 consultation, Center for Biological
Diversity v. EPA, No. 14-16977 (9th Cir. 2017), 20- 21 said "We assume, but do not
hold, that the EPA’s issuance of a RED [Reregistration Eligibility Decision] is an agency
action that triggers ESA Section 7 consultation (emphasis added).)"

Because the RED was the first step in EPA's determinative process in deciding
whether sufficient environmental/ecological safety existed to warrant registration,” at
each step EPA was obligated to review at the "earliest possible time" rather its action
under ESA may affect listed species or their habitat. Ellis v. Housenger, 252 F.Supp.3d
800, 815 (2017) (""[e]ach federal agency’ is required to 'review its actions at the earliest
possible time to determine whether any action may affect listed species or critical

habitat,’ (emphasis added"), 50 C.F.R. § 402.14(a).

 

© Center for Biological Diversity v. EPA, No. 14-16977, p37

” See Center for Biological Diversity v. EPA, No. 14-16977, p 17-18 ("As part of the
approval process, the EPA conducts an analysis... fin] that analysis, the EPA must
consider what are known as Paragraph 5 requirements provided in 7 U.S.C. §
136a(c)(5)... If the EPA determines that a pesticide product does not ‘increase the risk of
unreasonable adverse effects on the environment’ and satisfies the Paragraph 5
requirements, the EPA ‘shall register’ that pesticide product. (internal citations omitted).")

Case 1:21-cv-00149-MOC-WCM Docuthent 1 Filed 06/07/21 Page 31 of 101

 

 

 
Thus, each affirmative agency act, absent exception, which started from the RED,
no matter how inconsequential or minor,”! which could have, "may" have had in anyway
affected or inureed to the benefit of a listed species, triggered § 7 consultation, because in
a registration process the benefit of the doubt goes to the listed species, especially in any

close calls.” 7

 

‘The plethora of evidence during EPA's glyphosate re-registration showing "take"
and adverse affect of listed species is staggering. EPA has it and is certainly aware of it.
Plaintiff showed it to EPA in his several Comments (each made during public comment)
and certainly many other Commentators did as well. Yet, EPA failed to act on it as if it
had blinders on.

Given EPA's presumptive § 7 duty, and given the stark amount of evidence of
adverse listed species affect known to EPA, and given the many discretionary triggering
acts mandating § 7 consultation where the agency simply did not act, did EPA's delay or
its withholding of § 7 consultation itself constitute an affirmative discretionary act? See
Missouri v. Secretary of the Interior, 158 F. Supp. 2d 984, 990 (W.D. Mo. 2001); Sierra

Club v Thomas, 828 F.2d 783, 793-795 (DC Cir 1987)?

 

 

” This "no exception" doctrine goes beyond merely "deciding" to take an action, see
Tenn Valley at 173 FN 18 (The majority stating "This language admits of no exception" |
goes on to cite FN 18 "In dissent, MR. JUSTICE POWELL argues that the meaning of 2
"actions" in § 7 is "far from plain,’” and that "it seems evident that the ‘actions’ referred
to are not all actions that an agency can ever take, but rather actions that the agency

is deciding whether to authorize, to fund, or to carry out.")

” Defenders of Wildlife v. Babbitt, 958 F. Supp. 670, 680 (D.D.C. 1997) (quoting Conner
v. Burford, 848 F.2d 1441, 1454 (9th Cir. 1988) (explaining the principle of
institutionalized caution at the heart of the ESA means giving “benefit of the doubt” to
species), Thomas v. Peterson, 753 F.2d 754, 764 (9th Cir, 1985),

™ It's undisputed individual registrations trigger consultation (Center for. Biological
Diversity, p 5) and there have been many for glyphosate, see
https://www.regulations.gov/document/EPA-HO-OPP-2009-0361-0004

Case 1:21-cv-00149-MOC-WCM Document 1 Filed 06/07/21 Page 32 of 101

 
Did this agency inaction or delay also violate the clear intent of § 1536? Ellis v.
Housenger, 252 F.Supp.3d 800, 815 (2017).

Did EPA's inaction/delay itself also constitute an illegal "take"? Grand Canyon
Trust v. U.S. Bureau of Reclamation (9th Cir, Case No. 11-16326), p 6 ("The ESA also
prohibits the acting agency from “taking” a threatened or endangered species in the
course of the agency action. 16 U.S.C. § 1538(a)(1)(B), (G)"), Pub. L. No. 93-205, § 9,
87 Stat. at 893-94 (codified as amended at 16 U.S.C. § 1538 (2012).

In any event, EPA's 11/22/20 Biological Evaluation (BE), 16 U.S.C. § 1536 (c),
which is not a final Agency action nor an order subject to FIFRA jurisdiction under
purely ESA claims; instead it initiates the process leading to a Biological Opinion § 1536
(b) and thus is within the gambit of § 1536 (a) Consultation. Hence, Plaintiff submits
EPA's BE and its admission of likely adverse affect of listed species and critical habitat
triggers the § 1536 (a)(2) consultation process.

FIFRA DOES NOT CONTROL DISTRICT COURT INJUNCTIVE
JURISDICTION

Plaintiff submits FIFRA cannot be used to emasculate the principal tool of ESA,
namely the Injunction (1540(g)(1)(A)), nor emasculate the jurisdiction of the District
Court employing that tool (ESA 1540(g)(A)), particularly when Chapter 1540(c)
governing Citizen suit expressly provides "The several district courts of the United
States... shall have jurisdiction over any actions arising under this chapter (emphasis

added), Turtle Island y. National Marine, 340 F.3d 969, 975,

 

4 EPA's never ending registration process (38 years and going) entirely absent § 7
consultation permitted FBEMC and no doubt countless others to use glyphosate to
destroy listed species and critical habitat.

Case 1:21-cv-00149-MOC-WCM Docuthent 1 Filed 06/07/21 Page 33 of 101
This manifest intent could not be clearer, despite EPA's registration of pesticides
under FIFRA, in view of REPORT No. 93-307, ENDANGERED SPECIES ACT OF
1973 REPORT OF THE SENATE COMMITTEE ON COMMERCE ON S. 1983, U.S.
GOVERNMENT PRINTING OFFICE WASHINGTON: 1973, Senate Report REPORT
OF THE SENATE COMMITTEE ON COMMERCE ON JULY 1, 1973, June 30, 1973,
Mr. MAGNUSON, Committee on Commerce,
https://nete.fws.gov/courses/esp/csp3116/resources/ESA_ Section 7 Legislative History/

Part 1 pages 298-341.pdf

 

g) CITIZEN SUITS.-(1) Except as provided in paragraph (2) of

this subsection, any person may commence a civil suit on his own behalf
to enjoin any person, including the United States and any other
governmental instrumentality or agency (to the extent permitted by the
eleventh amendment to the Constitution), who is alleged to be in violation
of any provision of this Act or regulation issued under the authority
thereof. The district courts shall have jurisdiction, without regard to the
amount in controversy or the citizenship of the parties, to enforce any
such provision or regulation, as the case may be.

Id, at p 326 (emphasis added)

Furthermore, passage of 1973 ESA anticipated the threat of pesticides and FIFRA
(which existed and had undergone several amendments by 1973), see the Congressional
Record, Sept. 18, 1973 re: HOUSE CONSIDERATION AND PASSAGE OF E.R. 37,
WITH AMENDMENTS ENDANGERED AND THREATENED SPECIES
CONSERVATION ACT OF 1973,
https://ncte.fws.gov/courses/esp/csp3116/resources/ESA Section_7_ Legislative History/
Part_1_pages_180-207.pdf, Mrs. Sullivan at 192 (‘The destruction may be intentional...
or it may be unintentional, as in the case of the spread of pesticides beyond their target

area, Whether it is intentional or not, however, the result is unfortunate for the species of

Case 1:21-cv-00149-MOC-WCM Docutfient 1 Filed 06/07/21 Page 34 of 101
animals that depend on that habitat, most of whom are already living on the edge of
survival (emphasis added).")

FIFRA, the Federal Insecticide, Fungicide, and Rodenticide Act controlling
pesticide registrations was passed in 1947, amending the Federal Insecticide Act of 1910,
7 U.S.C. § 136 et seq.. It existed in 1973 and has undergone various amendments, the
latest found by Plaintiff 12/12/19. Thus it was known to Congress in enacting ESA,
https://libraryguides. law.pace.edu/c.php?g=892839&p=6420364. No amendments could
be found that expressly amended ESA 1540(g)(A). And, unless there is an express
amendment modifying ESA 1540(g)(A) in FIFRA, it does not apply, see Tennessee
Valley where the Supreme Court wrestled with this same issue, whether or not subsequent
legislation in conflict with ESA undermined it's legislative intent regarding enforcement
of § 7. It held it did not, that ESA was superior, fd., at 189-190 ("Posadas, this Court
held, in no uncertain terms, that "the intention of the legislature to repeal must be clear
and manifest." Ibid. See Georgia vy, Pennsylvania R. Co., 324 U.S. 49, 324 U.S. 456-
457 (1945) ("Only a clear repugnancy between the old... and the new [law] results in the
former giving way..."); United States y. Borden Co., 308 U.S. 188, 308 U.S. 198-199
(1939) ("[I}ntention of the legislature to repeal ‘must be clear and manifest’... “[A]
positive repugnancy [between the old and the new laws|""). Thus, FIFRA cannot be
applied to defeat § 7.

Again, not withstanding pesticide registration and FIFRA, EPA's overriding
priority mission under ESA is to protect listed species. FIFRA cannot diminish that

priority, Karuk Tribe Of California v. U.S. Forest Service 681 F.3d 1006, 1024 (2012)

Case 1:21-cv-00149-MOC-WCM Docuthent 1 Filed 06/07/21 Page 35 of 101
("An agency ‘cannot escape its obligation to comply with the ESA merely because it is
bound to comply with another statute that has consistent, complementary objectives."")
Use of the Injunction is "The" citizen weapon under ESA 1540(g)(1)(A).

"(g) Citizen suits

(1) Except as provided in paragraph (2) of this subsection any person
may commence a civil suit on his own behalf -

(A) to enjoin any person, including the United States and any other
governmental instrumentality or agency ... who is alleged to be in
violation of any provision of this chapter or regulation issued under the
authority thereof...(emphasis added)"

ESA 1540(¢\(A) (emphasis added)
The legislative intent to employ injunctive relief could not be clearer.

(f) This subsection authorizes citizen actions to enforce the provisions of
the Act. It allows any person, including a Federal official, to seek
remedies involving injunctive relief for violations or potential violations
of the Act. The language is parallel to that contained in the recent Marine
Protection, Research and Sanctuaries Act of 1972, and is to be interpreted
in the same fashion (emphasis added).

7/27/73 HOUSE CONFERENCE REPORT 93-310 On ENDANGERED AND
THREATENED SPECIES CONSERVATION ACT OF 1973, p 158,
hitps://netc.fws.gov/courses/csp/esp3116/resources/ESA Section 7 Legislative History/

Part_1 pages 140-179.pdf, at 158, Mrs. SULLIVAN, Committee on Merchant Marine
and Fisheries

 

Courts cannot evisceration this plain intent by super imposing FIFRA, which
defeats that intent, Turtle Island at 975; Chevron, U.S.A. Inc. v. Natural Resources
Defense Council, 467_U.8._837, 842-43 (1984).

Clearly, ESA isn't just any ordinary legislation, Tennessee Valley Auth. v.

Hill, 437 U.S. 153, 174, 180, 184, at 184 (“[T]he ESA was originally drafted in absolute
terms, providing no exceptions for the protection of qualified species, (emphasis
added)”), Washington Toxics Coalition v. EPA, 413 F.3d 1024 (9th Cir, 2005), at 1032

("We agree with the Eighth Circuit that even though EPA registers pesticides under

Case 1:21-cv-00149-MOC-WCM Docuffient 1 Filed 06/07/21 Page 36 of 101
FIFRA, it must also comply with the ESA when threatened or endangered species
are affected. See id. at 1299-1300. This conclusion is consistent with our own prior
holdings that compliance with FIFRA requirements does net overcome an agency's
obligation to comply with environmental statutes with different purposes... ESA affords
endangered species the "highest of priorities" in assessing risks and benefits. The
reasoning of our case law therefore leads us to conclude that an agency cannot escape
its obligation to comply with the ESA merely because it is bound to comply with
another statute that has consistent, complementary objectives (internal citations
omitted, emphasis added),")

Furthermore, FIFRA commands EPA maintain its continuing obligation to ESA,
Washington Toxics Coalition v. EPA, 413 F.3d 1024 (9th Cir, 2005), at 1033 (EPA
retains ongoing discretion to register pesticides, alter pesticide registrations, and cancel
pesticide registrations. See 7 U.S.C. § 136a-d. Because EPA has continuing authority
over pesticide regulation, it has a continuing obligation to follow the requirements of the
ESA... EPA has similar discretion "to inure to the benefit" of listed species. Pesticide
registrations under FIFRA are ongoing and have a long-lasting effect even after adoption.
EPA retains discretion to alter the registration of pesticides for reasons that include
environmental concerns. See 7 U.S.C. §§ 136d(c}{1)-(2), 136(/). Therefore, EPA's
regulatory discretion is not limited by FLERA in any way that would bar an
injunction to enforce the ESA (emphasis added).")

Just as APA does not control Plaintiff's ESA injunctive relief, neither does
FIFRA, Washington Toxics Coalition v. EPA, 413 F.3d 1024 (9th Cir, 2005) at 1034

("The district court correctly held, however, that the ESA citizen suit provision creates an

Case 1:21-cv-00149-MOC-WCM Docuitent 1 Filed 06/07/21 Page 37 of 101
express, adequate remedy. That provision states: "[A]ny person may commence a civil
suit on his own behalf... to enjoin any person, including the United States and any other
governmental instrumentality or agency ... who is alleged to be in violation of any
provision of this chapter or regulation issued under the authority thereof." 16 U.S.C. §
1540(g)(1). Because this substantive statute independently authorizes a private right of
action, the APA does not govern the plaintiffs’ claims. Plaintiffs’ suits te compel agencies
to comply with the substantive provisions of the ESA arise under the ESA citizen suit
provision, and not the APA. See, e.g., Pac. Rivers Council, 30 F.3d at

1056; Peterson, 753 F.2d at 763-64.")

Plaintiff's instant claims are also distinguishable from those of Center for
Biological Diversity v. EPA, 106 F. Supp. 3d 95, 99-100 (D.D.C. 2015) cited by the
District Court in 226. Namely, Plaintiff dees not seek "to '[e]njoin, vacate, and set aside
EPA's authorization of any use of [][ glyphosate] that does-not include protections
necessary to avoid harm to listed species, until such time as EPA has put in place
adequate permanent measures that ensure against jeopardy to listed species or adverse
modification of their critical habitat[.]'," /d., at 99. Rather, Plaintiff merely seeks EPA's
interim-registration be enjoined under § 1536 (d) until EPA has concluded its requisite §
7 consultation. This is a huge distinction. Plaintiff is not imposing any preconditions.

Nor, does Plaintiff assert FIFRA 7 U.S.C. § 136n(a) jurisdiction, unlike the
Center for Biological Diversity, Id., which raised "'an "unreasonable adverse effects on
the environment[,]'7 U.S.C. § 136a(a), and asked the Court to overturn the agency's
Order," Id., at 100. To the contrary, Plaintiff's instant request does not seek to overturn

EPA's Interim Registration, but again rather to enjoin it under § 1536 (d) until requisite §

Case 1:21-cv-00149-MOC-WCM Docuifient 1 Filed 06/07/21 Page 38 of 101

 

 
1536 (a)(2) consultation has been concluded, or alternatively to enjoin its use by FBEMC
on Roan until § 1536 (a)(2) consultation has concluded, whatever the outcome of that
consultation.

In sum, EPA's 1/22/20 interim registration as others cited by Plaintiff merely a
trigger requiring § 7 consultation (supra), which respectfully does not provide FIFRA
overriding jurisdiction, Again, Plaintiff in this matter does not seek cancellation or
suspension of the registration, nor otherwise challenge its “validity" under 7 U.S.C. §
136n. It is noted EPA's interim-registration is not a final order,” nor a part of the FIFRA
process, 40 C.F.R. § 155,56,”

Plaintiff does assert EPA's 11/20/20 BE and its other discretionary acts, which are
clearly not an 7 U.S.C. § 136n (b) "order[s] issued by the Administrator," to trigger § 7
Consultation (supra). These are clearly outside what could be perceived FIFRA
jurisdiction. For purposes of instant Complaint it is the latter, which Plaintiff submits
gives the Court unquestionable jurisdiction under ESA outside FIFRA.” Furthermore,
Plaintiff's Take claims are entirely outside FIFRA and the Court can freely enjoin EPA

and FREMC,

 

> Beyond Pesticides/National Coalition v. Whitman, 294 F.Supp.2d 1 (2003) at 8

FN 7 ("FIFRA's current judicial review provision permits review of the Administrator's
refusal to cancel or suspend a registration, refusal to change a classification, or "other
final actions." 7 U.S.C. § 136n")

7° EPA's “Interim” registration is not part of FIFRA, but rather a creation of EPA, 40
C.F.R. § 155.56. EPA uses “interim” registrations to finalize parts of a registration, like
mitigation measures, or to identify needed data, like through a Data Call-In pursuant to
FIFRA Section 3(c)(2)(B), Id. Here, EPA “finalized” its mitigation measures, and the
health and ecological risk assessments, announcing that “[it] concluded its regulatory
review of glyphosate.” See EPA Finalizes Glyphosate Mitigation (Jan. 30, 2020),
https://www.epa.gov/pesticides/epa-finalizes-gly phosate-mitigation.

” Plaintiff is not challenging "the validity of any order issued by the Administrator
following a public hearing," 7 U.S.C. § 136n (b).

Case 1:21-cv-00149-MOC-WCM DocuiRent 1 Filed 06/07/21 Page 39 of 101
DISTRICT COURT BAS AUTHORITY TO ENJOIN EPA'S INTERIM :
REGISTRATION UNDER § 1536 (d) |

Once either the Court enjoins EPA or if EPA has already commenced § 7 |
Consultation, which Plaintiff submits EPA's 11/20/20 BE under § 1536 (being the first
step in the consultation process), mandates, the Court can employ § 1536 (d) to enjoin |
EPA's further use of the registration if it would take list species or significantly adversely
affect their habitat, including critical habitat. EPA's forthcoming Biological Opinion (§

1536 (b)), another part of the consultation process after it 11/20/20 Biological Evaluation
(§ 1536 (c)), will no doubt will almost certainly conclude glyphosate significantly
adversely affects listed species and critical habitat, particularly in view of Plaintiff's
submitted 3/12/21 Notice made during EPA's BE comment period.

In sum, once § 1536 (a) Consultation is ordered by the Court or if EPA has really
already commenced this process, the Court has jurisdiction under § 1536 (d) to enjoin the
EPA from taking listed species or adversely affecting their habitats.

After initiation of consultation required under subsection (a) (2) of this
section, the Federal agency and the permit or license applicant shall not
make any itreversible or irretrievable commitment of resources with
respect to the agency action which has the effect of foreclosing the
formulation or implementation of any reasonable and prudent alternative
measures which would not violate subsection (a) (2) of this section...

16 USC § 1536 (d

After initiation or reinitiation of consultation required under section
7(a)(2) of the Act, the Federal agency and any applicant shall make no
irreversible or irretrievable commitment of resources with respect to the
agency action which has the effect of foreclosing the formulation or
implementation of any reasonable and prudent alternatives which would
avoid violating section 7(a)(2). This prohibition is in-force during the
consultation process and continues until the requirements of section
7(a)(2) are satisfied. This provision does not apply to

the conference requirement for proposed species or proposed critical
habitat under section 7(a)(4) of the Act.

 

 

Case 1:21-cv-00149-MOC-WCM Doculfent 1 Filed 06/07/21 Page 40 of 101
50 CFR § 402.09

The consultation process becomes a sham...if an agency can make
irreversible and itretrievable commitments of resources during
consultation which foreclose the adoption of the very alternatives being
discussed...

43 FED. REG. 870, 872-73 (Jan, 4.1978) (Final Regulation regarding interagency
cooperation) (citation omitted).

 

 

[t]he new section 7(c)(4)19" of the act would further strengthen the
consultation process. It prohibits any Federal agency from making any
irreversible or irretrievable commitment of resources once consultation
has been initiated if such commitment would have the effect of foreclosing
efforts to avoid the adverse impacts on the species or their critical habitat.

HLR. REP. No. 1625, 95th Cong., 2d. Sess. 3 (1978), reprinted in 1978 UNITED
STATES CODE CONGRESSIONAL AND ADMINISTRATIVE NEWS 9453, note 10

at 20, (footnote added 79

 

Clearly§ 1536 (d) was designed to protect listed species during the interim period
of a § 7 consultation process and EPA is expending resources continuing to allow its
interim registration be used, not to mention the irreversible or irretrievable commitment
of resources of the permit or license applicant(s), which are expending huge resources
manufacturing, storing, transporting and selling glyphosate herbicides.

Plaintiff submits once the triggering act occurs, the § 7 consultation process
commences, and hence § 1536 (d) controls, Conner v. Burford 848 F.2d 1441 (9th Cir,
1988) at 1452 (“Section 7(b) sets out a process of consultation whereby the agency with
jurisdiction over the protected species issues to the Secretary a "biological opinion"

evaluating the nature and extent of jeopardy posed to that species by the agency action.

 

”® The precursor of § 7(d) appeared as § 7(c)(4) when House Bill 14104 was introduced.
See LEGISLATIVE HISTORY, supra note 6, at 671. The Senate bill contained no
similar provision, See id, at 905-17.

” For legislative history and background of § 7(d) see
https://lawdigitalcommons.be.edu/cei/viewcontent.cgi?referer=ahttpsredir=1 &article=13
31 &context=ealr

Case 1:21-cv-00149-MOC-WCM Docuthent 1 Filed 06/07/21 Page 41 of 101
16 U.S.C. § 1536(b). The agency proposing the action (action agency) must provide the |
Secretary with "the best scientific and commercial data available." 16 U.S.C. §
1536(a)(2). If the biological opinion concludes that the proposed action is likely to
jeopardize a protected species, the action agency must modify its proposal. In addition,
section 7(d) forbids “irreversible or irretrievable commitment of resources" during
the consultation process (internal footnotes omitted, emphasis added)"). So importantly,
the court has no discretion or authority to balance the equities so as to permit a violation
to continue.”

The burden of proof whether EPA's continuing use of glyphosate under its interim
registration jeopardizes listed species during § 7 consultation rests squarely with EPA.®!
If the EPA cannot meet its burden the Court must enjoin, Washington Toxics Coalition v.
EPA, 413 F.3d 1024 (9th Cir, 2005) at 1031 ("The district court relied on established law

authorizing agency actions to continue during the section 7(a)(2) consultation process

only if the actions are non-jeopardizing to the protected species and will not result in a

 

* See Zygmunt J.B. Plater, Statutory Violations and Equitable Discretion, 70 CAL. L.
REV. 524, 527 (1982) (arguing that when a court is confronted with any clear statutory
violation, a court has no discretion or authority to balance the equities so as to permit that
violation to continue); Oliver A. Houck, The 'Institutionalization of Caution’ Under § 7 of
the Endangered Species Act: What Do You Do When You Don't Know?, 12 ENVTL. L.
REP, 15,001, 15,010 (1982) ("It is not a matter of balancing the equities; the Congress
has already struck the balance in favor of endangered species."); see also California Least
Tern, 816 F.2d at 1383 ("We may not use equity's scale to strike a different balance
[between endangered species and federal projects].")

' Washington Toxics Coalition at 1035 ("We have held that the appropriate remedy for
violations of the ESA consultation requirements is an injunction pending compliance
with the ESA. See Peterson, 753 F.2d at 764. We have also allowed non-jeopardizing
agency actions to continue during the consultation process. See, e.g., Sierra Club v.
Marsh, 816 F.2d at 1376. We have not expressly stated who bears the burden of showing
that the action is non-jeopardizing, but the burden should be on the agency, the entity that
has violated its statutory duty.... The district court correctly assigned EPA the burden of
proving that its actions were non-jeopardizing.")

Case 1:21-cv-00149-MOC-WCM Docuthent 1 Filed 06/07/21 Page 42 of 101
substantive violation of the ESA. See id; Thomas v. Peterson, 753 F.2d 754, 764-65 (9th
Cir.1985). The district court held that EPA did not meet its burden of showing that the 54
registrations were non-jeopardizing."), /d., at 1034 ("The purpose of the consultation
process, however, is to prevent later substantive violations of the ESA. Sierra Club v.
Marsh, 816 F.2d at 1389. The remedy for a substantial procedural violation of the ESA -
a violation that is not technical or de minimis - must therefore be an injunction of the
project pending compliance with the ESA. /d.; Peterson, 753 F.2d at 764, It is well-
settied that a court can enjoin agency action pending completion of section 7(a)(2)
requirements. See Sierra Club v. Marsh, 816 F.2d at 1389; Peterson, 753 F.2d at 765
(emphasis added).").

Clearly in view of its 11/20/20 BE stating that glyphosate does likely adversely
affect lists species and critical habitat, EPA does not new possess the substantial
evidence necessary to conclude glyphosate will not cause unreasonable adverse listed
species affects. Yet EPA's self evident denial of possible adverse affect is implicit by
EPA allowing the continuing usage of glyphosate under its interim rule, during § 7
consultation. EPA's arrogant disregard for listed species is transparent, see Nat’! Family
Farm Coal. v. ULS. EPA, 966 F.3d 893, 917 (9th Cir. 2020) (holding EPA’s registration
of the glyphosate-based pesticide Enlist Duo lacked substantial evidence because of
failure to “consider|] how the destruction of milkweed on target fields would affect
monarch butterflies.”).

Thus, unless EPA can affirmatively immediately demonstrate continued usage of
glyphosate under its interim rule will not cause unreasonable adverse listed species

affects, this Court must enjoin under § 1536 (d).

Case 1:21-cv-00149-MOC-WCM Docuthent 1 Filed 06/07/21 Page 43 of 101

 
Just like continued timber sales jeopardize listed specie habitat during § 7
consultation, the evidence profoundly shows and EPA admits same in its 11/20/20 BE,
continued glyphosate spraying will jeopardize listed species, Lane County Audubon Soc.
v. Jamison 938 F.2d 290 (9th Cir, 1992) at 294 ("In order to maintain the status quo,
section 7(d) forbids "irreversible or irretrievable commitment of resources" during the
consultation period. Jd. § 1536(d)."); Pac. Rivers Council v. Thomas, 936 F.Supp. 738,
745 (D.Idaho 1996), See TVA v. Hill, 437 U.S. at 169 (quoting Hill vy. TVA, 549 F.2d
1064, 1070 (6th Cir.1977)) "Our responsibility under [the ESA] is to preserve the status
quo where endangered species are threatened, thereby guaranteeing the legislative or
executive branches sufficient opportunity to grapple with the alternatives."); Pacific
Rivers Council et al. v. Thomas, Civ. No. 92-1322, at 13 (D.Ore. October 20, 1996)
(disagreeing with the federal defendant's assertion that ongoing grazing constituted the
status quo).").

In sum, there's no difference between timber sales and registered herbicides “per
se" jeopardizing listed species during § 7 consultation, Scott Timber Co. v. U.S., 692 F.3d
1365 (Fed Cir, 2012) at 1375 FN 4 ("In Precision Pine, we noted: "While such
consultations are taking place, § 7(d) of the [Endangered Species Act] prohibited the
Forest Service from making any ‘irreversible or irretrievable commitment of resources!
during the consultation process, 16 U.S.C. § 1536(d)." Precision Pine, 596 F.3d at 821.
"The Ninth Circuit further explained that pursuant to its decision in Lane County
Audubon Society v. Jamison, 958 F.2d 290 (9th Cir, 1992), timber sales were ‘per se

irreversible and irretrievable commitments of resources under section 7(d) [of the ESA],

Case 1:21-cv-00149-MOC-WCM Docuthent 1 Filed 06/07/21 Page 44 of 101

 
and thus could not go forward during this consultation period. Jd. at 822 (quoting Pac.
Rivers Council v. Thomas, 30 F.3d 1050, 1057 (9th Cir.1994)).")

Thus, preserving the "status quo" for purpose of 7 (d) is preserving the listed
species of Roan Mountain, which EPA must do during it consultation, Sierra Club v.
Marsh, 872. F.2d 497, 500 (ist Cir. 1989), which species until FREMC's first spraying in
2017 had a vibrant unmolested pure environment to thrive for eons, Tenn, Valley at 184
("ESA was originally drafted in absolute terms, providing no exceptions for the

protection of qualified species (emphasis added).)"

28 ULS.C. § 2401(a) DOES NOT BAR PLAINTIFF'S § 7 CLAIMS

[T]he plain intent of Congress in enacting this statute was to halt and
reverse the trend toward species extinction, whatever the cost.

Tenn. Valley Auth., 437 U.S. at 180, 184 (Emphasis Added)

Plaintiff offers an injunctive relief request that does not require the Court to
cancel or withdraw EPA's registration and the statute of limitations to the extent there is
one would not start at the registration.

28 U.S.C. § 2401(a) (1994) reads in pertinent part "every crvil action commenced
against the United States shall be barred unless the complaint is filed within six years
after the right of action first acerues. The action of any person under legal disability or
beyond the seas at the time the claim accrues may be commenced within three years after
the disability ceases (emphasis added)."*

District Court in 226 applied the 6 year limit under 28 U.S.C. § 2401(a) finding

Plaintiff's suit was jurisdictionally barred (Doc 53, p 8, 18), because Plaintiff had to bring

 

® Section 2401(a) has been applied in actions for judicial review brought pursuant to the
APA, which govern review under ESA, yet the C.F.R. appears silent on Section 2401 (a).

Case 1:21-cv-00149-MOC-WCM Docuftent 1 Filed 06/07/21 Page 45 of 101
suit within 6 years of Glyphosate's original 1974 registration or by 1980, four decades
before the injury occurred.

The Endangered Species Act* as originally enacted 9/28/73 (16 U.S.C. 1531 et
seq.) had no statute of limitations baring § 7 claims. It was amended 1978, 1982,
reauthorized and amended on October 7, 1988, under Public Law 100-478, further
amended 1988, 2004, 2005," and today still has no statute of limitations baring § 7
claims, Center for Biological Diversity v. EPA, No. 14-16977, p 21 (9th Cir. 2017) ("
Neither FIFRA nor the ESA provides a limitations period when a Section 7 citizen suit
filed in a district court challenges the EPA’s decision to register or reregister a pesticide
active ingredient or pesticide product."), The reason for no statute of limitations is

"85 when we are talking about

obvious, because "there is no time dimension of the risk,
listed species and particularly extinction risk.

Because the original enactment, re-enactments and amendments to ESA contain
no § 7 enforcement statute of limitations it must be given deference, Turtle Island
Restoration Network y. Nat’! Marine Fisheries Serv., 340 F.3d 969, 975 (9th Cir. 2003))

("[[]t is our duty to give effect, if possible, to every clause and word of a statute rather

than to emasculate an entire section." Bennett v. Spear, 520 U.S. 154, 173, 117 S. Ct.

 

8} ESA replaced the Endangered Species Conservation Act of 1969,
https://uscode, house.gov/statutes/pl/9 1/135 pdf

84 Cee https://ballotpedia.org/History_of the Endangered Species Act;
https://scholarship.law.missouri.edu/cgi/viewcontent.cei?referer=&httpsredir= 1 &article=

1177&context=jesl

*° See Precaution in the American Endangered Species Act as a Precursor fo
Environmental Decline: The Case of the Northwest Forest Plan

https://www.researchgate net/publication/268036824 Precaution_in_ the American Enda
ngered_ Species Act_as_a Precursor _to Environmental Decline The Case of the Nor
thwest_Forest_Plan ("The ESA takes a strong but narrowly defined precautionary
approach in the face of uncertainty about risk to species... The ESA and its application do
not commonly recognize the time dimension of risk (emphasis added).")

Case 1:21-cv-00149-MOC-WCM Doctifient 1 Filed 06/07/21 Page 46 of 101

 
1154, 137 L. Ed. 2d 281 (1997) (internal quotations omitted). It is a fundamental canon
of statutory construction that the words of a statute must be read in their context and with
a view to their place in the overall statutory scheme. Davis v. Michigan Dep't. of
Treasury, 489 U.S. 803, 809, 109 8. Ct. 1500, 103 L. Ed. 2d 891 (1989).")

It further appears the reenactments/amendments of ESA occurred after 28 U.S.C.
§ 2401 (a) enactment, and/or that there have been no substantive amendments regarding a
6 year limit in any later 2401(a) amendments. Nor does it not appear 2401 (a) in any
enactment expressly repeals ESA § 7. Plaintiff submits, unless there was a subsequent
amendment in 2401(a) expressly repealing or modifying ESA § 7, it does not apply,
Tenn, Valley at 185,

Further, judicial construction normally accords the last statute standing
controlling, particularly with Tenn. Valley at 180, 184 no exceptions language.

As noted above, In Tennessee Valley at 189-190 the Supreme Court wrestled with
whether or not subsequent legislation in conflict with ESA undermined its § 7 legislative
intent, It held it did not, that ESA was superior, because the intention of the legislature to
repeal "must be clear and manifest" where there was a "positive repugnancy" between the
old and the new laws, /d.

§ 2401 (a) provides no intent to repeal § 7 and again ESA is the last man standing
legislatively speaking. Thus, to apply § 2401(a) as a jurisdictional bar of Plaintiff's § 7
claims, is to foreclose ESA's legislative intent of protecting listed species and critical
habitat at all costs.

Further, at a minimum Plaintiff is entitled the discovery rule where "a cause of

action accrues when the injured party discovers - or in the exercise of due diligence

Case 1:21-cv-00149-MOC-WCM Docuthent 1 Filed 06/07/21 Page 47 of 101

 

 
should have discovered - that it has been injured. " Nat'l Treasury Emps. Union v,

 

FLRA, 392 F.3d 498, 501 (D.C.Cir. 2004). This would at a minimum at least entitle him

 

 

to the dates of the triggering acts,

If we accept an interpretation where the original registration date 1974 is
somehow controlling it leaves Plaintiff in the absurd situation where his claim could
never be asserted, because the limitations period would have expired long before it

became ripe.

PLAINTIFF HAS STANDING
To establish standing Plaintiff must show:

[He] has suffered an injury in fact that is (a) concrete and particularized

and (b) actual or imminent, not conjectural or hypothetical; (2) the injury

is fairly traceable to the challenged action of the defendant; and (3) it is

likely, as opposed to merely speculative, that the injury will be redressed

by a favorable decision.

Friends of the Earth, Inc. v. Laidlaw Environmental Services, 528 U.S. 167, 180-81,
(2000), also Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992),

As evident in the Allegations below and 226, Plaintiffs relationship with precious
listed species is not incidental, but rather full time and year round. It is enduring, deeply
intimidate, personal, physical, scientific, emotional and spiritual, 7/25/19 TRO Hearing.
Plaintiff does not have regular human friends he meets or visits. His human contact is
rather infrequent. Plaintiff's best friends are his cat, the precious species here, including
listed species (which are at the top of his list), nature, the Mountain and its animals and
plants, who he has learned to communicate with, (see Allegations).

Plaintiff organized the weaning years of his life so he could be away from the

pollutants, stressors of city life and low frequency banal human contact; to enjoy

Case 1:21-cv-00149-MOC-WCM Doctfhent 1 Filed 06/07/21 Page 48 of 101
fresh/pure air, pristine/pure waters and fertile/uncentaminated soils; to
commune/live/mediate/ pray with, enjoy and study the glory of nature and the protected
species of this mountain with whom he so deeply loves. In other words, the habitat these
protected species occupy/reside is the very same habitat Plaintiff resides and lives in, (see
Allegations).

But, that was all suddenly all stolen from him when FBEMC sprayed. The sudden
and mortal injury and disappearance of these precious listed species deeply wounded
Plaintiff. The pure and undefiled nature he once enjoyed with them (e.g. living together
in their same habitats) was lost he had to share their same contaminated air, water, soi!
and vegetation. He lost his best friends, dance partners, fellow artists/creators, mentors
and advisors. Plaintiff lost the subjects of his scientific study, chronicling, photography,
observation and enjoyment; he lost his recreational hiking amongst them; he has lost the
pollinators of his flowers, plants, orchard and garden; he lost the pure uncontaminated
soil which both these precious species and Plaintiff depend upon; he lost the pollinators
of his garden, orchard, plants and flowers; he lost his efforts to protect their habitats and
to conserve them; he also sadly lost a deep holy spiritual and intimate emotional, personal
and spiritual connection to these precious creatures and to this remarkable mountain.
This made Plaintiff literally cry! (See Allegations).

As evident in the Allegations below and 226 Plaintiff's injuries are particularized,
ail directly related to, caused by, tied to FREMC's use of EPA's defective herbicide
registrations to spray Roan (Doc 29, p 54-89, p 72-73 | 55, p 73 | 58, p 73 § 59, 74 7 61;
7/25/19 TRO presentation; Doc 28, p 3; Doe 1, p 7, p 11 [FN 15], p 15, 17, 22, 27

["FBEMC by spraying on its alleged easements will harm/kill endangered species, which

Case 1:21-cv-00149-MOC-WCM Document 1 Filed 06/07/21 Page 49 of 101

 

 

 

 
exist on said easements"]; Doc 1, p 28, p 34 [§ 12], p 41, 43, 45-46, p 60-72, p 105 - 159,
p 147, 148, 153, 179, 181, p 234). Plaintiff's injury and the injury to listed species all
flowed to FBEMC’s glyphosate spraying of Roan and its overwhelming impact. It did not
result from the glyphosate spraying of the agricultural or residential use of glyphosate,
which long preexisted FREMC's spraying. That activity had been ongoing for many years
prior to FREMC's monumental spraying absent such negative affect.(see Allegations)

The only condition that so severely and adversely changed on the mountain,
which so abruptly and massively harmed protected species/critical habitat (and Plaintiff)
to such a sudden and huge degree, was the shock of FRBEMC's mountain wide and
overwhelming spraying program, (Doc 29, p 67, 70).% Plaintiff's injuries were non-
existent beforehand and only occurred suddenly and in great force immediately after
FBEMC's spraying.®” As provided above and in the Allegations FBEMC's total estimated
spray area was 880 football fields worth of concentrated herbicide (assuming a full spray
of their easements surrounding Roan), being levels at orders of magnitude greater that
that employed in agricultural or residential applications. And, it was applied over a short
period over a about a month or so. (see Allegations)

It was unquestionably FBEMC employing an old defective registered herbicide,

introducing the mountain it an incredible toxic load that direetly harmed and eviscerated

 

86 Doc 1, p 177 ("Orr conducted research on the mountain in his natural setting for years
prior to FBEMC's spraying. Roan Mt at the time was a pure undefiled virgin. It had never
seen the massive introduction of herbicides, like it did in 2017. This provided Orr the
unique opportunity to observe/document the "before and after" conditions/changes that
occurred to protected specie habitats.")

87 EN 29, supra; Doc 1, p 147 , 148, 151, 153, 179; This was visually presented in the
7/25/19 TRO Hearing.

Case 1:21-cv-00149-MOC-WCM Doctthent 1 Filed 06/07/21 Page 50 of 101

 

 

 

 
Plaintiff preservation and conservation efforts (Doc 1, p 39 36, Doc 29, p 23, 79).(See
Allegations).
Plaintiff's requested injunctive relief would create a condition for a renewal of the

Roan's habitats and a return of her missing listed species,** and hence a return of

 

Plaintiffs activity and enjoyment with them.” This opportunity will be stolen injuring
Plaintiff even further if FREMC is allowed to spray yet again. Any future spraying by
FBEMC will foreclose the badly needed opportunity for these listed specie habitats to |
heal, injuring listed species further along with Plaintiff. (See Allegations.)

Despite Plaintiff's concrete particularized injury-in-fact, under Friends of the
Earth, Ine. v. Laidlaw Environmental Services, Inc., 528 U.S. 167, 183 (2000), Plaintiff
meets requisite environmental standing requirements, which have been liberalized, where
the injury-in-fact requirement is shifted to a more open examination of the plaintiffs
relationship with the environment.

Furthermore, Plaintiff's A/legations below of EPA's failure to conduct § 7

Consultation further accords him procedural standing, Natural Resources Defense

 

Council v. Jewell, 749 F.3d_776, 783 (9th Cir. 2014). Plaintiff need only show ESA
consultation procedures "are designed to protect some threatened concrete interest of his

that is the ultimate basis of his standing," Cantrell v. City Of Long Beach, 241 F.3d 674,

 

88 Tn the case of the Bombus affinis, one of Plaintiff's trial experts will testify if necessary
the affinis will be reintroduced to Roan after the mountain has sufficiently detoxified.

* Doc 29, p 83-84, p 83 4 100 ("Thus, once spraying totally ceases and the environment
has time to sufficiently heal itself, we should eventually see a return of the affinis. I can
then also restart my scientific studies, research, photography, organic gardening efforts,
and importantly my enjoyment of the mountain's protected species in their natural
undefiled habitat. I can then return to my deep meditations and my life as I intended it to
be... I cannot tell you how much I want all this. The sooner the better.")

Case 1:21-cv-00149-MOC-WCM Doctithent 1 Filed 06/07/21 Page 51 of 101

 
679 (9 Cir. 2001), and that compliance with those procedures "could protect [his]
concrete interests," Natural Resources Defense Council, 749 F.3d at 783; Defenders of
Wildlife v. Flowers, 414 F.3d 1066, 1069 (9th Cir. 2005).

Plaintiff has shown in his Notices and 7/25/19 TRO PPT Presentation abundant
evidence of the true harm caused by EPA's failure to consult with FWL. Accordingly,
Plaintiff's injury falls within the "zone of interests," which ESA's § 7 consultation was
designed to protect, Douglas County v. Babbitt, 48 F.3d 1495, 1499 (9th Cir. 1995),

Plamtiff establishes substantive standing both under ESA § 9 and ESA § 7. In the
later case he need only establish procedural standing, which he has because "the
procedures in question are designed to protect some threatened concrete interest of his
that is the ultimate basis of his standing." Lujan v. Defenders of Wildlife, 504 U.S, 555,
573 n. 8, Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016)

After conducting ESA § 7 consultation, FRBEMC will almost certainly not be able
to engage in their highly destructive registered herbicide spraying in their current manner,
if at all, benefiting Plaintiff, redressing his injury, but that is not required for Plaintiff's
prudential standing, Defenders of Wildlife, 504 U.S. at 572 n. 7, Cantrell v, City Of Long

Beach, 241 F.3d 674, 682 (9 Cir. 2001) ("[P]laintiffs asserting procedural standing need

 

ESA § 7 consultation, which would benefit the Spruce fir moss spider would also
importantly benefit all insects on the mountain, especially the Bombus affinis, There is
equivalency between the spider and affinis in terms of herbicide spraying, critical habitat
destruction and § 7 consultation. Benefiting one insect species automatically benefits
other for the reasons set forth in Plaintiff's 4/30/18 Notice (Doe I, p 175- 194). These
insects also share the same critical habitat. If the critical habitat is protected by § 7
consultation, both the critical habitat and balance of the mountain where the affinis also
resides is protected. The spraying, which is negatively impacting critical habitat is
occurring well outside the critical habitat, below Plaintiff's residence. Thus, curtailing it
there benefits the entire mountain, in view of hydrous drifting.

Case 1:21-cv-00149-MOC-WCM Docent 1 Filed 06/07/21 Page 52 of 101

 
not demonstrate that the ultimate outcome following proper procedures will benefit
them.")

Plaintiff respectfully submits he has shown he has suffered a distinct and palpable
injury to himself, an injury in fact that is (a) concrete and particularized and (b) actual or
imminent, not conjectural or hypothetical; that his (2) injury is fairly traceable to the
challenged action of the defendant; and (3) it is likely, as opposed to merely speculative,
that the injury will be redressed by a favorable decision, thus establishing each of the

required elements for standing, Warth Warth v. Seldin, 422 U.S. 490, 498 - 501.

DEFENDANT LOVEN
Defendant Jeff Loven has been properly served individually in Plaintiffs
3/12/21 Notice and like he was in 226, individually, in his personal capacity, separate
from FBEMC's corporate counsel. For the reasons set forth in Plaintiff's 226 pleadings
and in the allegations below, Loven individually received, was timely noticed/served just
as the government and FRBEMC defendants. Plaintiff credibly alleges below and in 226
(Doc 29, p 22-31) Loven's ultra-vires acts with regard to FRBEMC's spraying); he has
conducted these acts personally, in his individual capacity (Doc 29, p 1, 15, 16, 25, 31);
and thus liable as an Individual Defendant, pending discovery.
ALLEGATIONS
Plaintiff incorporates by reference his Allegations from his 7/19/19 Complaint
(Doc 1, p 31 - 48) and his 12/4/19 Amended Complaint (Doc 29, p 22 - 52), as if set forth
herein below.

Plaintiff's further Allegations include:

Case 1:21-cv-00149-MOC-WCM Doctthent 1 Filed 06/07/21 Page 53 of 101

 

 

 
1. On or shortly after 5/26/17, 4/30/18, 7/5/19, 3/12/21 Defendants and/or their
principals (Secretaries, Administrators, Directors) received, were served
Plaintiff's 1540(g)(2)(A)(i) Notices bearing the said dates disclosing irreparable
damage to listed species and critical habitat due to glyphosate usage.

2. Plaintiff served 3/15/21 via Certified Mail return receipt requested his 3/12/21
Notice entitled Comment and Continuing § 9 Take Notice and Intention to Sue
ESA $1540(g), which contained as Attachments said 5/26/17, 4/30/18, 7/5/19
Notices, on Defendants and/or their principals (Secretaries, Administrators,
Directors).

3. Defendants and/or their principals (Secretaries, Administrators, Directors) after
receipt of said 5/26/17, 4/30/18, 7/5/19, 3/12/21 Notices (either individually or
collectively) were informed, admit, knew or had reason to know of an illegal EPA
and FBEMC § 9 Take of listed species on Roan Mountain by FREMC's use of the
registered herbicides glyphosate and Imazapyr, which killing listed species and
would irreparably adversely affect their habitat, including critical habitat.

4. Defendants and/or their principals (Secretaries, Administrators, Directors) after
receipt of said 5/26/17, 4/30/18, 7/5/19, 3/12/21 Notices (individually or
collectively) were informed, admit, knew or had reason to know that FRBEMC's
spraying of herbicides caused hazardous hydrous drift to be transported at
distance into listed species habitat, including critical habitat, significantly and
very negatively irreparably adversely affecting said habitat and listed species.

5, Defendants and/or their principals (Secretaries, Administrators, Directors) after

receipt of said 5/26/17, 4/30/18, 7/5/19, 3/12/21 Notices (individually or

Case 1:21-cv-00149-MOC-WCM Doctifhent 1 Filed 06/07/21 Page 54 of 101

 
collectively) were informed, admit, knew or had reason to know said hydrous drift
was transported in humidity, the rain, by wind and other ambient factors for long
distances originating from original spray sites for a period of many months after
original spraying and would irreparably injure/kill listed species, adversely affect
their habitats, including critical habitat.

6. Defendants and/or their principals (Secretaries, Administrators, Directors) after
receipt of said 5/26/17, 4/30/18, 7/5/19, 3/12/21 Notices (individually or
collectively) were informed, admit, knew or had reason to know said transported
hydrous drift contained glyphosate, Amine Methyl Phosphonic Acid (AMAP) and
Formaldehyde, as well as likely herbicide co-ingredients/co-herbicides
(collectively "Drift Products"), which would irreparably mnjure/kill listed species,
adversely affect their habitats, including critical habitat.

7. Defendants and/or their principals (Secretaries, Administrators, Directors) after
receipt of said 5/26/17, 4/30/18, 7/5/19, 3/12/21 Notices (individually or
collectively) were informed, admit, knew or had reason to know said drift
products contaminated air, water, deposited on plants and into the soil of listed
specie habitat, including within critical habitat, ”! which would ixreparably

injure/kill listed species, adversely affect their habitats, including critical habitat.

 

*! See Doc 1, p 121 FN 50 (The impact of glyphosate on soil health The evidence to date
hitps://www.soilassociation.org/media/7202/glyphosate-and-soil-health-full-report.pdf
("{I]n soils where there had been no previous application of glyphosate, microbial
respiration increased in response to glyphosate exposure, This potentially reflects a stress
response of species sensitive to glyphosate. In contrast, in soils that have been chronically
exposed to glyphosate, the microbes did not have this response. This is most likely due to
the gradual elimination of glyphosate sensitive species...at least six [] studies found
damaging effects of the herbicide. One study found that the earthworm Eisenia fetida
avoids soil contaminated by the glyphosate based herbicide Groundclear, and this impact

Case 1:21-cv-00149-MOC-WCM Docdment 1 Filed 06/07/21 Page 55 of 101

 

 

 

 

 

 

 
8. Defendants and/or their principals (Secretaries, Administrators, Directors) after
receipt of said 5/26/17, 4/30/18, 7/5/19, 3/12/21 Notices (individually or
collectively) were informed, admit, knew or had reason to know said drift product
once ingested and/or inhaled by listed species would cause them to suffer among
other things gut microbiome debilities, which would significantly impair their
natural immunity exposing them to disease/impair their capacity to survive,
resulting in their death and extinction,

9, Defendants and/or their principals (Secretaries, Administrators, Directors) after
receipt of said 5/26/17, 4/30/18, 7/5/19, 3/12/21 Notices (individually or
collectively) were informed, admit, knew or had reason to know said drift product

once ingested and/or inhaled by listed species would also adversely impair their

 

on locomotor activity could compromise the survival of the worms. In another study, the
number of hatched Eisenia fetida Andrei cocoons was significantly reduced in
earthworms exposed to Roundup treated soils, and the number of juveniles was also
significantly lower, indicating that glyphosate has a deleterious effect on the viability of
cocoons. This study too found that the earthworms also avoided the soii treated with

the herbicide. Earthworms have chemoreceptors and sensory turbercles and present a
high sensitivity to chemicals in the soil. Another laboratory study on Eisenia foetida
earthworms demonstrated severe effects on the development and reproduction caused by
glyphosate (active ingredient only) at a range of concentrations, indicating that it may
have significant toxic effects on soil biota. There was a decrease in the mean weight of
the earthworms, and no cocoons or juveniles were found in the soil containing the
herbicide, In a different earthworm greenhouse experiment, Roundup application initially
stimulated surface casting activity of Lumbricus terrestris L, However the number of
produced casts ceased dramatically about one week after herbicide application;
cumulative cast mass produced by L. terrestris four weeks after herbicide application was
reduced by 46% compared to the area not treated by herbicides. The activity of

soil dwelling earthworms, Aporrectodea caliginosa, was not affected. The reproduction
success of both earthworm species substantially decreased after herbicide application.
The hatching rate of cocoons decreased from 43% to 17% for L. terrestris and from 71%
to 32% for A. caliginosa when cocoons were collected from soil without herbicide or
with herbicide treatment, respectively... A recent 2016 study found that in the long term
(132 days), the continuous consumption of leaf litter contaminated with glyphosate
(Cheminova) decreased the earthworms (Pontoscolex corethrurus) growth rate, with a
clear decline in their total biomass.")

 

5 ;
Case 1:21-cv-00149-MOC-WCM Docithent 1 Filed 06/07/21 Page 56 of 101

 
reproduction and survival capabilities, particularly soil dependent species such as

listed plant species, Bombus affinis and Spruce-fir moss spider, resulting in their

 

death and extinction and otherwise would irreparably adversely affect their
habitats, including critical habitat.

10. Defendants and/or their principals (Secretaries, Administrators, Directors) after
receipt of said 5/26/17, 4/30/18, 7/5/19, 3/12/21 Notices (individually or
collectively} were informed, admit, knew or had reason to know said drift product
once deposited into the soil would cause highly toxic Formaldehyde
generation/emission, which would significantly adversely affect listed species,
particularly those soil dependent, such as listed plant species and the Bombus
affinis, resulting in their death and extinction.

11. Defendants and/or their principals (Secretaries, Administrators, Directors) after
receipt of said 5/26/17, 4/30/18, 7/5/19, 3/12/21 Notices (individually or
collectively) were informed, admit, knew or had reason to know said drift product
after FREMC's first spraying in 2017 resulted in the total disappearance of the
Bombus affinis from her nature habitats, inevitably due to their death, which
Plaintiff had previously observed her prolific presence.

12. Defendants and/or their principals (Secretaries, Administrators, Directors) after
receipt of said 5/26/17, 4/30/18, 7/5/19, 3/12/21 Notices (individually or
collectively) were informed, admit, knew or had reason to know said drift product
was being deposited into the listed Spruce-fir moss spider's critical habitat and
was significantly adversely modifying it, which will likely result in their death

and extinction.

Case 1:21-cv-00149-MOC-WCM Doctirhent 1 Filed 06/07/21 Page 57 of 101
13. Defendants and/or their principals (Secretaries, Administrators, Directors) after
receipt of said Plaintiff 5/26/17, 4/30/18, 7/5/19, 3/12/21 Notices (individually or
collectively) were informed, admit, knew or had reason to know that listed species
residing within FREMC's sprayed ROW easement would be taken and die and
itreparably adversely affect their habitats.

14. Despite receipt and knowledge of Plaintiff's said 5/26/17, 4/30/18, 7/5/19, 3/12/21
Notices, individually or collectively (concurrently submitted to EPA as |
Comments during it glyphosate registration rule making) disclosing extreme
hazardous toxic hydrous drift and its highly adverse affect upon listed species and
critical habitat, EPA failed to consider said hydrous drift in its rule making.

EPA's Failure To Consider The Best Available Science, Hydrous Drift and
Permitting Glyphosates Spraying To Kill Listed Species On Roan Constitutes An
Illegal § 9 Take

15. Defendant EPA despite being informed, admitting, knowing or having reason to
know of the extreme hazard posed listed species due to hydrous drift, having
received and being in possession of Plaintiff's said 5/26/17, 4/30/18, 7/5/19,
3/12/21 Notices, non-the-less promulgated its 1/22/20 interim glyphosate
registration ignoring said hazard, ignoring Plaintiff's said Notice/Comments
containing each of the following corroborating publications in so doing:

(a) Atmospheric deposition of current-use and historic-use pesticides in
snow at national parks in the western United States (May 2006),
https://www.ncbi.nlm.nih.gov/pubmed/16749678 ("Pesticide

deposition in the Alaskan parks is attributed to long-range

Case 1:21-cv-00149-MOC-WCM Doctithent 1 Filed 06/07/21 Page 58 of 101

 
transport because there are no significant regional pesticide

sources (emphasis added).");

 

(b) Pesticides Found in Amphibians from Remote Areas in California
(March 2013), https://toxics.usgs.gov/highlights/frogs pesticides.html
https://ca.water.usgs.gov/projects/PFRG/DOIL 10.1002 etc.2308 frogs

pesticides. pdf ("[S]cientists looked at pesticides in Pacific Chorus

 

frogs (Pseudacris regilla) and their habitat (water and sediment) in
seven remote, high-elevation locations in California (including Giant
Sequoia National Monument, Yosemite National Park, and Lassen |
Volcanic National Park... USGS scientists have been investigating
their decline for over a decade. Fungicides (pesticides used to control
fungal diseases) were found in adult male frogs from all sites... Data
generated from this study indicate that amphibians residing in
these remote locations are exposed to and capable of taking up
current-use pesticides (emphasis added),");

{c) Getting the Drift on Chemical Trespass |

http://www.beyondpesticides.ore/assets/media/documents/infoservices

 

/pesticidesandyou/Summer%2004/Gettine 2 0the20Drift*o200n%20

Chemical’%20Trespass.pdf ("Pesticides drift for miles - A 2001 study

 

by Texas A&M University researchers shows that pesticides can ... be
transported over long distances fairly rapidly through wind and
rain. A U.S. Geological Survey report reached similiar conclusions,

finding, “After they are applied, many pesticides volatilize into the

Case 1:21-cv-00149-MOC-WCM Docurhent 1 Filed 06/07/21 Page 59 of 101

 
lower atmosphere, a process that can continue for days, weeks, or
months after the application, depending on the compound.");

(d) Occurrence and fate of the herbicide glyphosate and its degradate
aminomethylphosphonic acid in the atmosphere (June 2010),

https://foodfreedom. files. wordpress.com/201 1/08/chang 2011 elypho

 

sate-in-air.pdf ("The frequency of glyphosate detection ranged from 60

to 100% in both air and rain. The concentrations of glyphosate ranged

 

from <0.01 to 9.1 ng/m(3) and from <0.1 to 2.5 pg/L in air and rain
samples, respectively. The frequency of detection and median and
maximum concentrations of glyphosate in air were similar or greater to
those of the other high-use herbicides observed in the Mississippi
River basin, whereas its concentration in rain was greater than the
other herbicides, ")
(e) Pesticides in the atmosphere of the Mississippi River Valley, Part I —

Rain (April 2000), https://www.ncbi.nlm.nih.gov/pubmed/10805240

 

("Herbicides accounted for the majority of the wet depositional
loading at the lowa and Minnesota sites, but methyl parathion (1740
microg/m2) was the dominant compound contributing to the total
loading at the agricultural site in Mississippi. Atrazine, CIAT (a
transformation product of atrazine and propazine) and dacthal were
detected most frequently (76, 53, and 53%, respectively) at the
background site indicating their propensity for long-range

atmospheric transport.")

Case 1:21-cv-00149-MOC-WCM Docithent 1 Filed 06/07/21 Page 60 of 101

 
(f) Pesticides in Mississippi air and rain: A comparison between 1995
and 2007 (June 2014)
https://www.researchgate.net/publication/260252493 Pesticides in M

ississippil air and rain A comparison between 1995 and 2007

 

("Seven compounds in 1995 and five in 2007 were detected in >50%
of both air and rain samples. Atrazine, metolachlor, and propanil were
detected in >50% of the air and rain samples in both years.
Glyphosate and its degradation product, AMPA, were detected in
275% of air and rain samples in 2007 ... The 1995 seasonal wet
depositional flux was dominated by methy! parathion (88%) and was
>4,.5 times the 2007 flux. Total herbicide flux in 2007 was slightly
greater than in 1995, and was dominated by glyphosate. Malathion,
methyl parathion, and degradation products made up most of the 2007
non-herbicide flux.")

(g) Occurrence And Fate Of The Herbicide Glyphosate And Its Degradate
Aminomethylphosphonic Acid In The Atmosphere (June 2010),
https://foodfreedom. files. wordpress.com/2011/08/chang 2011 glypho
sate-in-air.pdf ("This is the first report on the ambient levels of
glyphosate, the most widely used herbicide in the United States, and
its major degradation product, aminomethylphosphonic acid (AMPA),
in air and rain... The frequency of glyphosate detection ranged from 60
to 100% in both air and rain. The concentrations of glyphosate ... in

rain was greater than the other herbicides (emphasis added).");

Case 1:21-cv-00149-MOC-WCM Doctthent 1 Filed 06/07/21 Page 61 of 101

 
(h) Glyphosate and Its Degradation Product AMPA Occur Frequently and
Widely in U.S. Soils, Surface Water, Groundwater, and Precipitation
(April 2014),
https://www.researchgate net/publication/261329879_Glyphosate_and

Its Degradation Product AMPA Occur Frequently_and Widely in

US Soils Surface Water Groundwater and Precipitation (Found
glyphosate and AMPA in 70% of precipitation, Figure 3,
"Glyphosate and AMPA were detected frequently in ...
precipitation");

(i) Environmental Impact of Glyphosate use in Argentina,
http://www.ensser.org/fileadmin/user_upload/Mex!6,.MARINO-

Mexico _dic2016-.pdf (Discloses at p 23, 9 sampling sites, 2
campaigns and 112 rainfall samples, with concentrations in rain
(ug/L): GLY - Average DE 4.5 + 10.4, and AMPA - Average DE <LC
+ 1,2),;

() Neonicotinoid Insecticides Documented in Midwestern U.S. Streams
(July 2014), https://toxics.usgs.gov/highlights/201 4-07-21 -
neonics.html ("Pulses of elevated neonicotinoid insecticide
concentrations were associated with rainfall events during and shortly
after crop planting, which is consistent with the spring flushing of
herbicides that has been documented in Midwestern U.S. streams. The

insecticides also were detected prior to their first use during the

Case 1:21-cv-00149-MOC-WCM Docihent 1 Filed 06/07/21 Page 62 of 101
growing season, persisting from use during previous growing
seasons.");

(k) Common Weed Killer is Widespread in the Environment (April 2014),
https://toxics.usgs.gow/highlights/2014-04-23-slyphosate_2014.html
([G]lyphosate and its degradation product AMPA are widely
transported long distances off-site from agricultural and urban
sources, summarizing results of 3,732 environmental samples
collected between 2001 and 2010 from 38 states. );

(1) Figure Showing Ubiquitous Presence of Glyphosate and AMPA in the
Environment, from Common Weed Killer is Widespread in the
Environment, Id.,
hitps://toxics.usgs.gov/photo_gallery/photos/pesticides/RPE/glyphosat
e det _freg plot Lpng

(m)Glyphosate and Its Degradation Product AMPA Occur Frequently and
Widely in U.S. Soils, Surface Water, Groundwater, and Precipitation
https://onlinelibrary. wiley.com/doi/abs/10.111 LAawr.12159
("[G]lyphosate and AMPA are usually detected together, mobile,
and occur widely in the environment. Glyphosate was detected without
AMPA in only 2.3% of samples, whereas AMPA was detected without
glyphosate in 17.9% of samples. Glyphosate and AMPA were
detected frequently in soils and sediment, ditches and drains,

precipitation, rivers, and streams.");

 

Case 1:21-cv-00149-MOC-WCM Doctithent 1 Filed 06/07/21 Page 63 of 101
(n) U.S. Geological Survey Finds Surprising Results About Glyphosate
(Sept 2011), http:/Avww.farmfutures.com/story-us-geological-survey-
finds-surprising-results-about-e¢lyphosate-8-53017 ("USGS Chemist
Paul Capel says the weed killer ... was also detected in the air. ‘It was
generally thought not to enter the atmosphere ....So its presence in
the air was surprising and then its continual constant presence in the
streams was also somewhat surprising from what we first expected."");

(0) Study Finds 'Pesticide Rain' Affecting Even Remote Areas, 1991 (July
199D), http://articles.latimes.com/1991-07-11/news/mn-

2882 1 remote-areas ("Now, according to a federal study... the
newest environmental concern could be ‘pesticide rain.' In the
broadest study of its kind, the U.S. Geological Survey tested
rainwater from 23 states during the height of the growing season
last year and found detectable... levels of weedkillers in water from
throughout the region..., traces of herbicide-laced rainwater were
also found in remote, presumably pristine locales such as
Michigan's Isle Royale National Park in Lake Superior and
northern Maine, confirming suspicions that farm chemicals
migrate through the atmosphere over long distances. 'We know
there is transport over some relatively long distance, let's say on
the order of 16 to maybe 100 miles,’ Donald Goolsby, a Geological
Survey hydrologist and lead researcher on the project, said... The

gases then are carried away in wind and clouds, only to return to

 

 

Case 1:21-cv-00149-MOC-WCM Docent 1 Filed 06/07/21 Page 64 of 101
earth later during storms... ‘It's real important for peopie to
understand that the use of pesticides in one area is not necessarily a
problem in that one area, but it could be much broader, and [due to
atmospheric transport] communities may well need to be concerned,
Curtis said.");

(p) How Dangerous Is Pesticide Drift? (Sept 2012),

https://www.scientificamerican.com/article/pesticide-drift/ ("PAN

 

cites research showing that upwards of 95 percent of applied
pesticides miss their target, reaching nearby people and wildlife,
waterways, soil and air instead... PAN also warns of so-called
“volatilization drift”—-whereby pesticides evaporate into the air
from off of crops or out of the soil for up to several days following
an application.");

(q) What You Need To Know About Chemical Drift; http://www.wtv-
zone.com/intchoice/drift.html ("Approximately 2.5 million tons of
pesticides are applied to crops every year, but less than 0.1%
actually reach the target pests. The excess pesticide spreads into
the environment where it can detrimentally affect human health
through the contamination of soil, water, and the atmosphere");

(rt) Amounts of pesticides reaching target pests: Environmental impacts
and ethics (2009)

https://link.springer.com/article/10.1007%2FBF02286399;

65
Case 1:21-cv-00149-MOC-WCM Document1 Filed 06/07/21 Page 65 of 101

 
(s) Diazinon and Chlorpyrifos Loads in Precipitation and Urban and

Agricultural Storm Runoff during January and February 2001 in the

San Joaquin River Basin, California.” U.S. Geological Survey (2003),

https://pubs.usgs. gow/wri/wri03409 1 /wrir034091. pdf.

16. Defendant EPA admits, knew or had reason to know Plaintiff's said 5/26/17,

4/30/18, 7/5/19, 3/12/21 Notices (individually or collectively) and each of the
above publications contained in said Notices demonstrated glyphosate's use
operated to illegally Take listed species on Roan Mountain in violation of ESA §
9 and otherwise irreparably injure/kill listed species, adversely affect their
habitats, including critical habitat,

17, Defendants and/or their principals (Secretaries, Administrators, Directors) after

 

receipt of Plaintiff's said 5/26/17, 4/30/18, 7/5/19, 3/12/21 Notices (either
individualiy or collectively) admit or knew or had reason to know that the usage
of registered glyphosate herbicides used by FBEMC on or near Roan Mountain
resulted in an illegal § 9 takes of her listed species, either as a result of spraying
said species existent within ROW's or from hydrous or other drift migrating into
their habitats, which would irreparably injure/kill listed species, adversely affect
their habitats, including critical habitat.

18. .Defendants and/or their principals (Secretaries, Administrators, Directors) after
receipt of Plaintiff's said 5/26/17, 4/30/18, 7/5/19, 3/12/21 Notices (either
individually or collectively) were informed, admit, knew or had reason to know
that usage of registered glyphosate herbicides as used by FBEMC on or near Roan

Mountain resulted in an illegal § 9 take of the Bombus affinis cither from

 

66 ;
Case 1:21-cv-00149-MOC-WCM Document1 Filed 06/07/21 Page 66 of 101
spraying said species existent in FREMC's ROW's or from hydrous or other drift
migrating into their habitats.

19, Defendants and/or their principals (Secretaries, Administrators, Directors) after

 

receipt of Plaintiff's said 5/26/17, 4/30/18, 7/5/19, 3/12/21 Notices (either
individually or collectively) were informed, admit, knew or had reason to know
that usage of registered glyphosate herbicides as used by FBEMC on or near Roan
Mountain resulted in an illegal § 9 take of the Spruce-fir moss spider either from
spraying said species existent in FBEMC's ROW's or from hydrous or other drift
migrating into their habitats, including critical habitat.

20. Defendants and/or their principals (Secretaries, Administrators, Directors) after

receipt of Plaintiff's said 5/26/17, 4/30/18, 7/5/19, 3/12/21 Notices (either

 

individually or collectively) were informed, admit, knew or had reason to know
the usage of registered glyphosate herbicides used by FBEMC on or near Roan
Mountain results in an illegal § 9 take of listed species by directly spraying them
within ROW's or by significant irreparable adverse habitat modification,
disappearance of listed species from their habitat, their death and/or extinction
due to drift, including hydrous drift.

21. Defendant EPA after receipt of Plaintiffs said 5/26/17, 4/30/18, 7/5/19, 3/12/21
Notices (either individually or collectively} was informed, admits, knew or had
reason to know glyphosate herbicides as used by FBEMC on or near Roan
Mountain resulted in an illegal § 9 takes of her listed species by either spraying

them within ROW's or by significant adverse habitat modification, disappearance

Case 1:21-cv-00149-MOC-WCM Docti¢nent 1 Filed 06/07/21 Page 67 of 101

 
of listed species from their habitat, their death and/or extinction, due to drift,
including hydrous drift.

22, Defendant EPA after receipt of said Plaintiff's 5/26/17, 4/30/18, 7/5/19, 3/12/21
Notices (either individually or collectively) was informed, admits, knew or had
reason to know glyphosate herbicides used by FRBEMC on or near Roan Mountain
results in an illegal § 9 take of her listed species, by either irreparable significant
adverse habitat modification, disappearance of listed species from their habitat,
their death and/or extinction, particularly now in view of EPA's 11/20/20 BE
admission of such likely adverse affect of listed species.

23, Defendant EPA after receipt of Plaintiff's said 5/26/17, 4/30/18, 7/5/19, 3/12/21
Notices (either individually or collectively) was informed, admits, knew or had
reason to know the same registered glyphosate herbicides, which will be used by
IF'BEMC on or near Roan Mountain in the future will result in an illegal § 9 take
of her listed species, particularly in view of EPA's 11/20/20 BE admission of such
likely adverse affect of listed species.

24, Defendant EPA after receipt of said Plaintiffs 5/26/17, 4/30/18, 7/5/19, 3/12/21
Notices (either individually or collectively) was informed, admits, knew or had
reason to know its registered glyphosate and Imazapyr herbicides as used by
FBEMC on or near Roan Mountain results in an illegal § 9 takes of her listed
species, by either irreparable significant adverse habitat modification,

disappearance of listed species from their habitat, their death and/or extinction.

68 ;
Case 1:21-cv-00149-MOC-WCM Document1 Filed 06/07/21 Page 68 of 101
25, Yet knowing this (that listed species are being illegally taken, injured and killed)
Defendant EPA persists in maintaining its registrations for glyphosate and
Imazapyr.

26. Defendant FBEMC after receipt of said Plaintiff's 5/26/17, 4/30/18, 7/5/19,
3/12/21 Notices (either individually or collectively} was informed, admits, knew
or had reason to know its use of registered glyphosate and Imazapyr herbicides on
or near Roan Mountain results in an illegal § 9 take of her listed species, by either
directly spraying them within ROW's or significant adverse habitat modification,
disappearance of listed species from their habitat, their death and/or extinction,
due to drift, including hydrous drift.

27. Individual Defendant Jeff Loven after receipt of said Plaintiffs 5/26/17, 4/30/18,
T/S/19, 3/12/21 Notices (either individually or collectively) was informed, admits,
knew or had reason to know FBEMC's use of registered glyphosate and Imazapyr
herbicides on or near Roan Mountain results in an illegal § 9 take of her listed
species, by either directly spraying them within ROW's or significant adverse
habitat modification, disappearance of listed species from their habitat, their death
and/or extinction, due to drift, including hydrous drift.

28. Defendant FBEMC and Jeff Loven knew or had reason to know their acts would
result and future acts of spraying their herbicides on Roan will result in significant
irreparable adverse habitat modification, disappearance of listed species from
their habitat, their death and/or extinction, either resulting from directly spraying
them within ROW easements or due to drift, including hydrous drift migrating

into their habitats, including critical habitat.

Case 1:21-cv-00149-MOC-WCM DocSmment 1 Filed 06/07/21 Page 69 of 101

 

 
29. Yet knowing this (that listed species are being illegally taken, injured and killed)
Defendants FBEMC and Jeff Love persist in spraying registered glyphosate and
Imazapyr on or near Roan Mountain.

30. Yet knowing this (that listed species are being illegally taken, injured and killed)
Defendants FREMC and Jeff Love intend to spray registered glyphosate and
Imazapyr on or near Roan Mountain, imminently, knowing it will result in
significant irreparable adverse habitat modification, disappearance of listed
species from their habitat, their death and/or extinction due to drift, including
hydrous drift.

31. Yet knowing this Defendants FREMC and Individual Defendant Jeff Loven will
direct FBEMC to continue said spraying of Roan Mountain periodically "ad
infinitum" in the future as part of FREMC's ROW vegetative management
program as long EPA registrations for glyphosate and Imazapyr are available.

32. From the beginning of electrical service on Roan Mountain FREMC's ROW
easements were efficiently maintained of vegetative growth via mechanical means
until about May of 2017 when Defendant FBEMC began a new herbicide
spraying program employing glyphosate and Imazapyr.

33. There is nothing prohibiting Defendant's FBEMC and Jeff Loven from returning
to FBEMC's prior decade's long practice of mechanical clearing ROW easements,

which was used from the inception of electrical service on Roan.

Case 1:21-cv-00149-MOC-WCM Document 1 Filed 06/07/21 Page 70 of 101

 
§ 7 CONSULTATION
34, The following actions undertaken by EPA triggered § 7 consultation, because they
each were discretionary affirmative acts that inured to the benefit of listed species
(see the reasons set forth in Cause of Action):

* Approving and Publishing 1974 EPA Registration of Glyphosate,
hitps://www.epa.gov/inpredients-used-pesticide-products/elyphosate, (also
cited by the District Court, Doc 53, p 9);

* Approving and publishing September 1993 EPA Reregistration Eligibility
Decision (RED) for glyphosate herbicides,
https://archive.epa. gov/pesticides/reregistration/web/pdf/0178 fact. pdf;

* Conducting, publishing and taking Public Comments on its 9/8/15
Registration Review - Preliminary Ecological Risk Assessment for
Glyphosate and Its Salts. US EPA (2015) Registration Review ("9/8/15
Registration Review "), https://downloads.regulations.zov/EPA-HO-
OPP-2009-0361-0077/content.pdf, posted Feb 28, 2018,
https://www.regulations. gov/document/EPA-HQ-OPP-2009-0361-0077;

e Conducting and publishing 4/28/16 Registration Review--Preliminary
Ecological Risk Assessment for Glyphosate and Its Salts (PC Codes:
417300, 103601, 103604, 103607, 103608, 103613, 103603, 103605,
128501; DP Barcode: 417701), posted Apr 28, 2016,
https://www.regulations, gov/document/EPA-HQ-OPP-2009-0361-0056;

e Preparing, Communicating, Meeting December 13-16, 2016 and Then

Transmitting Meeting Minutes and Final Report RE: Considering and

Case 1:21-cv-00149-MOC-WCM Docurhent 1 Filed 06/07/21 Page 71 of 101

 
Review of Scientific Issues Associated with EPA's Evaluation of the
Carcinogenic Potential of Glyphosate To Acting Director Office of
Pesticides 3/16/2017, https://www.epa.gov/sites/production/files/2017-
03/documents/december_13-16_2016 final report 03162017 pdf;

e Conducting and publishing December 2017 the Draft Glyphosate Human
Health And Ecological Risk Assessments for Public Comment (cited by the
District Court, Doc 53, p 9);

e Conducting, publishing and taking Public Comments on its 2/27/18 Draft
Human Health and Ecological Risk Assessments for Glyphosate,
https://www.epa.gov/ingredients-used-pesticide-products/draft-human-
health-and-ecological-risk-assessments-glyphosate;
https://www.regulations.gov/document/EP A-HQ-OPP-2009-0361-0066;

e Conducting, publishing and taking Public Comments on its Registration
Review - Preliminary Ecological Risk Assessment for Glyphosate and its
Salts, Posted Feb 28, 2018, https://www.regulations.gov/document/EPA-
HQ-OPP-2009-0361-0077 ;

e Conducting and publishing EPA's 11/21/18 Response to Public Comments
on the Preliminary Ecological Risk Assessment for Glyphosate,
https://www.epa. gov/sites/production/files/2019-
04/documents/glyphosate-signed-efed-rte.pdf;

e "In April 2019, after reviewing the public comments on the risk
assessments, EPA released its Glyphosate Proposed Interim Decision for

public comment, which closed on September 3, 2019

Case 1:21-cv-00149-MOC-WCM Docufhent 1 Filed 06/07/21 Page 72 of 101

 
https://www.epa.gov/ingredients-used-pesticide-products/proposed-
interim-registration-review-decision-and-responses-0," (also cited by the
District Court, Doc 53, p 9);

e Conducting, making, publishing and seeking Comments of its May 6,
2019 Glyphosate Proposed Interim Registration Review Decision Case
Number 0178, https://www.regulations.gov/document/EPA-HOQ-OPP-
2009-0361-2344;

e Conducting and publishing EPA's issuance of its glyphosate interim-

registration, posted 1/20/20, https://www.epa.gov/ingredients-used-

 

pesticide-products/interim-registration-review-decision-and-responses-
public;

e On January 22, 2020, EPA released its Interim Registration Review
Decision on Glyphosate. See https://www.epa.gov/ingredients-used-
pesticide-products/interim-registration-review-decision-and-responses-
public, ("Unterim Registration Review Decision") (cited by the District
Court, Doc 53, p 9);

« Conducting, publishing and taking Public Comments of EPA's /1/20/20
Draft National Level Listed Species Biological Evaluation (BE) for

Glyphosate ("Biological Evaluation "), https://www.epa.gov/endangered-

 

species/draft-national-level-listed-snecies-biological-evaluation-
glyphosate: draft biological opinion:
e Conducting, publishing and in certain cases taking Public Comments on

numerous glyphosate studies/assessments wherein potential species risk

73 ;
Case 1:21-cv-00149-MOC-WCM Document1 Filed 06/07/21 Page 73 of 101

 
was disclosed, inferred or suggested, as set forth in
https:/Awww.regulations.gov/docket/EPA-HOQ-OPP-2009-036 I /document

35. Defendant EPA admits, knew or had reason to know each of its above
discretionary acts inured to the benefit of listed species, critical habitat and
triggered EPA's § 7 duty to consult with USFWLS.

36. Government Defendants, EPA and/or their principals (Secretaries, Administrators,
Directors) after receipt of said 5/26/17, 4/30/18, 7/5/19, 3/12/21 Notices (either
individually or collectively) were informed and knew of EPA's § 7 duty to
undertake consultation with USF WLS.

37, Government Defendants, EPA and/or their principals (Secretaries, Administrators,
Directors) after receipt of said 5/26/17, 4/30/18, 7/5/19, 3/12/21 Notices (either
individually or collectively) were informed and knew of EPA's § 7 duty to
undertake consultation with USFWLS owing to said Notices’ disclosure of EPA's
discretionary acts of:

e Conducting, publishing, making and taking Public Comments on its 9/8/15
Registration Review - Preliminary Ecological Risk Assessment for
Glyphosate and Its Salts. US EPA (2015) Registration Review ("9/8/15
Registration Review "), https://downloads. regulations. gov/EPA-HO-
OPP-2009-0361-0077/content.pdf, posted Feb 28, 2018,
https://Awww.regulations.gov/document/EPA-HQ-OPP-2009-0361-0077;

e Conducting, publishing, preparing, making and communicating, Meeting
December 13-16, 2016 and Then Transmitting Meeting Minutes and Final

Report RE: Considering and Review of Scientific Issues Associated with

Case 1:21-cv-00149-MOC-WCM Doculrhent 1 Filed 06/07/21 Page 74 of 101
EPA's Evaluation of the Carcinogenic Potential of Glyphosate To Acting
Director Office of Pesticides 3/16/2017,
hitps://www.epa.gov/sites/production/files/2017-
03/documents/december_13-16 2016 final report _03162017.pdf

¢ Conducting, publishing, preparing, making, communicating and taking
comments in its Glyphosate Proposed Interim Registration Review
Decision Case Number 0178, Posted May 6, 2019,
htips://www.regulations.gov/document/EPA-HO-OPP-2009-0361-2344;

¢ Conducting, publishing, preparing, making and communicating January
22, 2020, EPA's Interim Registration Review Decision on Glyphosate.
See https:/Awww.epa.gov/ingredients-used-pesticide-products/interim-
registration-review-decision-and-responses-public, ("Interim Registration
Review Decision");

¢ Conducting, publishing, preparing, making, communicating and taking
Public Comments of EPA's 1/20/20 Draft National Level Listed Species
Biological Evaluation (BE) for Glyphosate ("Biological Evaluation "),
https://www.epa.gov/endangered-species/draft-national-level-listed-
species-biological-evaluation-glyphosate: draft biological opinion.

38. Defendant EPA was informed, admits, knew or had reason to know each of its
above discretionary affirmative acts inured to the benefit of listed species, either
directly or indirectiy.

39, Defendant EPA was informed, admits, knew or had reason to know prior to the

publication of its 9/8/15 Registration Review glyphosate negatively impacted gut

75 ;
Case 1:21-cv-00149-MOC-WCM Document1 Filed 06/07/21 Page 75 of 101

 
microbiome,”” including exposed listed species, which would contribute to their
injury and death,

40, Defendant EPA was informed, admits, knew or had reason to know prior to the
publication of its 9/8/15 Registration Review that listed species typically have
higher genomes, making them more sensitive to environmental stressors like
glyphosate, particularly in view of earlier seminal publications like Genome size
and extinction risk in vertebrates, Alexander E. Vinogradov, 7/14/2004, which
disclose listed species are typically higher genome species.”

https:/Awww.nebi.nlm.nih.gov/pme/articles/PMC1691778/pdf/1 5306290. pdf."

 

41, Defendant EPA was informed, admits, knew or had reason to know prior to the
publication of its 9/8/15 Registration Review due to higher genome sensitivity,

even minute exposure, which would otherwise have minimal or no effect on a

 

”? Glyphosate’s Suppression of Cytochrome P4530 Enzymes and Amino Acid Biosynthesis
by the Gut Microbiome: Pathways to Modern Diseases, 4/10/2013,
hitps://www.gmoevidence.com/wp-content/uploads/2013/04/GlyModern-diseaseSamsel-
Seneff- 13-1 pdf

3 Doc 1, 126 [4/30/18 Notice] ("Vinogradov discloses a direct correlation between
threatened species listed on the International Union for Conservation of Nature's

(IUCN) Red List (http://www. iucnredlist.org/), their genome size and specie extinction
probability. Vinogradov shows a higher probability of species extinction within

virtually all given families, where the genome is higher in the threatened species (e.g.
species of concern) than the lower genome non-threatened species (internal footnotes
omitted).")

Doc 1, 109-110 FN 8 ("World's largest genome belongs to slow-growing mountain
flower [12/12/2010], https:/Avww.telegraph.co.uk/news/science/science-

news/8 196572/Worlds-largest-genomebelongs-to-slow-growing-mountain-flower.html
("Dr Leitch said that having such a large genome could help explain why Paris japonica
was so slow-growing and vulnerable to pollution and other extreme conditions... 'Having
that much DNA take have consequences for the plant — plants with big genomes are at
greater risk of extinction, more sensitive to pollution... means every time you want to
divide a cell in order to grow, you have to replicate all that DNA and it takes a lot
longer.) ")

*5 https://www.sciencemag.org/news/2010/10/scienceshot-biggest-genome-ever (2010);

76 ;
Case 1:21-cv-00149-MOC-WCM Document1 Filed 06/07/21 Page 76 of 101

 

 
lower genome human or other mammal, will have a catastrophic effect on higher
genome listed species.

42. Defendant EPA was informed, admits, knew or had reason to know prior to the
publication of its 9/8/15 Registration Review that listed native bee species, like
the Bombus affinis, would also be affected by glyphosate if the commercial honey
bee was.

43, Defendant EPA was informed, admits, knew or had reason to know its
discretionary act of preparing, making, publishing and taking comments in its
9/8/15 Registration Review, which disclosed honey bees may be negatively
affected, applied to the Bombus affinis and other more environmentally sensitive
invertebrate species, which inured to the benefit of listed species and hence
triggered § 7 consultation.

44, Defendant EPA was informed, admits, knew or had reason to know its
discretionary act of preparing, making, publishing and taking comments in its
9/8/15 Registration Review that higher genome listed plant species would also

most certainly be adversely affected by glyphosate exposure.”° ”” 8 °°

 

*© Doc 1, 109- 110 FN 8 ("World's largest genome belongs to slow-growing mountain
flower [12/12/2010], https://www.telegraph.co.uk/news/science/science-

news/8 196572/Worlds-largest-genomebelongs-to-slow-growing-mountain-flower.html
("Dr Leitch said that having such a large genome could help explain why Paris japonica
was so slow-growing and vulnerable to pollution and other extreme conditions... 'Having
that much DNA take have consequences for the plant — plants with big genomes are at
greater risk of extinction, more sensitive to pollution... means every time you want to
divide a cell in order to grow, you have to replicate all that DNA and it takes a lot
longer.'") ")

*” https://www.sciencemag.org/news/2010/10/scienceshot-bi ggest-genome-ever (2010)
8 Also see Glyphosate Susceptibility of Different Life Stages of Three Fern

Species, 9/22/2015, http://www.bioone.org/doi/abs/10.1640/0002-8444-105,3.131 ("We
conclude that even glyphosate concentrations of 0.33 g a.i. L-1 may negatively impact

77 ;
Case 1:21-cv-00149-MOC-WCM Document1 Filed 06/07/21 Page 77 of 101

 

 
45, Despite this knowledge EPA failed to conduct § 7 consultation.

46. Defendant EPA knew its discretionary act of preparing, making, publishing and
taking comments in its 9/8/15 Registration Review, inured to the benefit of listed
species, because Plaintiff in his 4/30/18 Notice/Comment filed and received by
EPA during said Comment period disclosed such in detail, which thus triggered
EPA's § 7 consultation duties.

47. Despite knowledge of Plaintiff's 4/30/18 disclosing how said 9/8/15 Registration
Review inured to the benefit of lists species EPA non-the-less failed to conduct §
7 consultation.

48. Defendant EPA knew or should have known its discretionary act of preparing,
making, and publishing the Meeting December 13-16, 2016 and Then
Transmitting Meeting Minutes and Final Report RE: Considering and Review of
Scientific issues Associated with EPA's Evaluation of the Carcinogenic Potential
of Glyphosate To Acting Director Office of Pesticides 3/16/2017,
https://www.epa.gov/sites/production/files/2017-03/documents/december_13-

16 2016 final report_03162017.pdf, which raised epidemiologic and

 

natural spore banks of ferns and resuit in mortality of 31-50% of all green life stages.
Such negative effects may also eliminate at least the most susceptible fern species in
habitats that are frequently exposed to such glyphosate concentrations.")

” See Doc 1, 298, Plaintiff's 6/22/17 Declaration ("Monsanto’s Roundup Triggers Over
40 Plant Diseases and Endangers Human and Animal Health, Jeffrey M. Smith,
http://action.responsibletechnology.org/0/6236/t/0/blastContent jsp?email_ blast KEY=1
150514 ("The actual plant assassins, according to Purdue weed scientists and others,

are severe disease-causing organisms present in almost all soils. Glyphosate dramatically
promotes these, which in turn overrun the weakened crops with deadly infections. "This
is the herbicidal mode of action of glyphosate... It increases susceptibility to disease,
suppresses natural disease controls such as beneficial organisms, and promotes
virulence of soil borne pathogens at the same time.'”}")

 

78 ;
Case 1:21-cv-00149-MOC-WCM Document1 Filed 06/07/21 Page 78 of 101

 
genotoxicity animal test study concerns implicating listed species and inured to
their benefit hence triggering § 7 consultation.

49, Despite this knowledge EPA failed to conduct § 7 consultation.

50, Defendant EPA knew or should have known its discretionary act of Conducting,
publishing, preparing, making, communicating and taking comments in its
Glyphosate Proposed Interim Registration Review Decision Case Number 0178,
Posted May 6, 2019, https://Awww.regulations.gov/document/EPA-HOQ-OPP-2009-
0361-2344, which disclosed honey bees may be negatively affected, also applied
to the Bombus affinis, a much more environmentally sensitive related Bombus
species, and which disclosed concern over the Monarch Butterfly and its food
source milkweed, inured to the benefit of listed species and triggered § 7
consultation.

51. Despite this knowledge EPA failed to conduct § 7 consuitation

52. Defendant EPA knew or should have known its discretionary act of preparing,
making, publishing and issuing its 1/20/20 glyphosate Jnterim-Registration,
https://www.epa.gov/ingredients-used-pesticide-products/interim-registration-
review-decision-and-responses-public, where EPA expressed environmental
exposure and reduce risk to listed species whose range and/or critical habitat co-
occur with the use of glyphosate, inured to the benefit of listed species, hence
triggering § 7 consultation.

53. Despite this knowledge EPA failed to conduct § 7 consultation.
54. Defendant EPA knew or should have known its discretionary act of preparing,

making, publishing and taking Public Comments of its 11/20/20 Draft National

79 ;
Case 1:21-cv-00149-MOC-WCM Document1 Filed 06/07/21 Page 79 of 101

 
Level Listed Species Biological Evaluation for Glyphosate ("Biological
Evaluation "), https://www.epa.gov/endangered-species/draft-national-level-
listed-species-biological-evaluation-glyphosate; draft biological opinion, where
EPA discloses that glyphosate likely adversely affects, modifies the critical
habitat of approximately 759 listed species, inured to the benefit of listed species,
hence triggering § 7 consultation.

55. Despite this knowledge EPA failed to conduct § 7 consultation.

56. EPA's inaction/delay in undertaking § 7 consultation in the presence of its
discretionary acts mandating immediate § 7 consultation itself constituted a
discretionary agency action mandating § 7 consultation.

57. EPA's inaction/delay in undertaking § 7 consultation in the presence of its
discretionary acts mandating immediate § 7 consultation constituted an illegal
"take."

58. Plaintiff believes the EPA should have long ago conducted its § 7 consultation
with USFWLS, which would have precluded the on-going slaughter by FRBEMC
and has expressed this to USFWLS, including during his visit to them in

Asheville 2019.

 

59. On or about 5/18/21 in the matter of NRDC vy EPA (9th Cir) Nos. 20-70787, 20-
70801 EPA filed a Motion For Partial Remand Without Vacatur suggesting its
1/22/21 Interim Registration may be defective regarding harm to listed species

and that EPA needs to revisit its registration.

80
Case 1:21-cv-00149-MOC-WCM Document1 Filed 06/07/21 Page 80 of 101

 
60, EPA's 5/18/21 Motion For Partial Remand Without Vacatur is an admission of its
prior § 7 consultation failure, e.g. lack of prior requisite § 1536 (a)(2)
consultation.

EPA VIOLATES § 1536 (d) & IS TAKING LISTED SPECIES IN VIOLATION OF
§9

61, Defendant EPA either is or should be conducting consultation with USFWLS
under § 1536 (a)(2), but is failing to comply with § 1536 (d) by allowing FREMC
to employ its registered glyphosate herbicide to take listed species on Roan
Mountain and/or significantly adversely modify critical habitat.

62. EPA's admits its disregard to perform its duties under § 1536(d), because of its
prior receipt of Plaintiff's 3/12/21 and earlier Notices showing glyphosate takes
listed species, now particularly in view of EPA 11/20/20 BE admission of a likely
adverse affect on listed species, because it has taken no measures to abate
glyphosate's affect during its § 1536 (a)(2).

63. EPA's admits it has no evidence to permit the continued usage of Glyphosate by
FBEMC during its § 1536 (a)(2) consultation, which shows FBEMC will not
Take listed species and/or adversely modify their habitat, including critical
habitat,

64. EPA admits it can provide no affirmative evidence necessary to continue the
usage of glyphosate by FBEMC during its § 1536 (a)(2).

65. EPA admits its prior failure to § 1536 (a)(2) consult in view of multiple
discretionary agency acts it took, which could inure to the benefit of listed

species, yet failed to engage in said § 1536 (a)(2) consultation.

Case 1:21-cv-00149-MOC-WCM Dociihent 1 Filed 06/07/21 Page 81 of 101

 
66. EPA admits it is now in § 1536 (a)(2) consultation yet allows continued usage
glyphosate to take listed species in violation of § 9.
67. EPA admits its prior failure to conduct § 1536 (a)(2) consultation and its current

failure to comply with § 1536 (d) allowing FBEMC to kill listed species

 

constitutes EPA's take of listed species under § 9.
[Note, The Following § 9 Allegations Are Generally Supported By Plaintiff's Notices
(Attachment 3) and His 7/25/19 TRO Hearing PPT Presentation (Attachment 4)
and Declarations (Attachment 5).|

68. FBEMC's spraying of herbicides on Roan results in hydrous drift, which is more
consequential than spray drift, because it is a highly toxic reaction product
emitted from the soil after spraying, e.g. glyphosate, AMPA, formaldehyde and
potentially herbicide co-ingredients/formulants ("toxins"), This drift is transported
for great distances in humidity, rain, wind, air currents and ambient conditions
(inversions) for many months after the spraying event. This hydrous drift
mechanism contaminates listed species habitats and critical habitat over the entire
mountain for long durations despite the spray site being miles away, inevitably
leading to listed species death,

69. FBEMC need not spray much of Roan or any of it in order significantly adversely
affect listed species and habitat. Roan is one of the highest mountains, if not the
highest, residing on the eastern Continental Divide. Thus, she naturally attracts
due to prevailing winds and normal conditions hydrous based weather (Ciouds,
Rain, Storms, Inversions). This allows distant spraying via hydrous drift to

transport and then deposit on Roan.

Case 1:21-cv-00149-MOC-WCM Doctinent 1 Filed 06/07/21 Page 82 of 101

 
 

70. For example, the last time FBEMC sprayed it high power transmissions lines just

outside of Bakersville, about 6 miles away, its hydrous drift was transported to

 

Roan and deposited for many months, contaminating the entire mountain. It
would typically transmit via inversions or low lying clouds and often in the rain.
It would literally rain toxic drift afl over the mountain.

71, FRBEMC's direct spraying of Roan due to the total miles of its ROW easements
surrounding or transiting up into the mountain, within the span of a month or so
introduces a continuous monumental toxic load due to hydrous drifting, dwarfing
Roan's total agricultural and residential use of glyphosate based herbicides by
many orders of magnitude, perhaps by a 1,000 times.

72. Non-the-less, Defendants FREMC and Jeff Loven intend to/or are spraying
registered herbicide Rodeo and Polaris in a manner they know or should know
kills and severely injures listed species, significantly and adversely modifies
protected species habitat on Roan Mountain, including designated critical habitat,
and that damage ts irreparable.

73. Defendants FBEMC and Jeff Loven know or reasonably should know the
irreparable damage they are causing listed species and their habitats on Roan
Mountain cannot be compensated by a monetary award after the fact.

74. Defendants FBEMC and Jeff Loven despite knowing the irreparable harm, which
will occur to protected species and their habitat, including critical habitat, have or
will imminently begin re-spraying their alleged "right of ways" (ROW) easements

on Roan Mountain and proximity with a mixture of Rodeo and Polaris.

Case 1:21-cv-00149-MOC-WCM Doctiment 1 Filed 06/07/21 Page 83 of 101

 
75. Defendants FBEMC and Jeff Loven admit their herbicide ROW spraying program
consists of applying a highly concentrated herbicide mixture of Rodeo and Polaris
in solution containing about 4.5% active ingredients by volume (Attachment 1).

76, Defendants FREMC and Jeff Loven know and admit this concentration level is
significantly greater than normal agricultural and residential application
concentration levels.

77. Defendants EPA, FRBEMC and Jeff Loven admit, know or have reason to know
FBEMC's spraying on Roan (due to hydrous and normal drift) introduces listed
species, their habitats and critical habitat exposure to said hazardous toxins
(including glyphosate) and if it doesn't kill the listed species directly, at a
minimum severely debilitates their gut microbiome, ”! whereby said species loses
their natural immunity to combat other stressors; including other pesticides and
natural pathogens,’®? 107 194

78. Defendants EPA, FBEMC and Jeff Loven admit, know or have reason to know
FBEMC's spraying on Roan (due to hydrous and normal drift) kills or poses an
extinction risk for Roan's listed species, including the Bombus affinis (Rusty
Patch Bumbie Bee), Spruce fir Moss Spider, Gray bat, Northern long-eared bat,

Virginia big-eared bat and other species where their gut microbiome has been

compromised due to exposure to Glyphosate, AMPA and/or Formaldehyde.

 

© hittp://www.frenchbroademc.com/rightofway.cfn
181 See Doc 1, p 12, 45, 65, 133, 201-203 [Plaintift’s 7/15/19 Notice]
'®? https://pubmed.nebi.nlm.nih. gow/30249635/
13 https://pubmed.nebi.nlm.nih.gow/29992812/
164 https://pubmed.nebi.nim.nih.gow/32651208/

 

Case 1:21-cv-00149-MOC-WCM Docuthent 1 Filed 06/07/21 Page 84 of 101
79,

80.

81.

82.

83.

Defendants EPA, FBEMC and Jeff Loven admit, know or have reason to know
FBEMC's spraying on Roan (due to hydrous and normal drift) kills or poses an
extinction risk for Roan's listed plant and other species, including the BlueRidge
goldenrod, Heller's blazing star, Roan mountain bluet, Spreading avens, Virginia
spiraea and/or Rock gnome lichen.

due to soil and water contamination of Glyphosate, AMPA and/or Formaldehyde
and/or direct vegetative exposure to drift.

Defendants EPA, FBEMC and Jeff Loven admit, know or have reason to know
FBEMC's spraying on Roan (due to hydrous and normal drift) poses an extinction
risk for Roan's listed species due to Plaintiff's 5/26/17, 4/30/18, 7/5/19, 3/12/21
Notices.

Defendant EPA admits, knows or has reason to know due to receipt of Plaintiff's
Notices (individually or collectively) and from available scientific
data/publication that depending on the level (intensity) and duration of exposure
(which in the case of FREMC's spraying is severe) and the particular species,
listed species will experience premature death on varying timelines. The result is
always being the same, near-term death or severe injury, including genetic,
endocrine disruption, reproductive or other severe disability, where the species
eventually dies and/or goes extinct, which is irreparably.

Defendant EPA admits, knows or has reason to know due to receipt of Plaintiff's
Notices (individually or collectively) and from available scientific
data/publication that invertebrate (insect) death and their disappearance was

extreme and sudden after FBEMC's 2017 spraying of its registered herbicides,

Case 1:21-cv-00149-MOC-WCM Docithent 1 Filed 06/07/21 Page 85 of 101

 
that vast numbers of insect species suddenly disappeared, not just the affinis, and
have yet to return (see 7/15/19 Notice, Doc 1, p 201 to 207). [Note, those few
remaining mostly have significant body mass reductions, a fraction of their former
(pre-2017) size.]

84. Defendant EPA admits, knows or has reason to know due to receipt of Plaintiff's
Notices (individually or collectively) and from available scientific
data/publication that exposure to glyphosate, either by inhalation, ingestion
negatively impacts the Bombus affinis' foraging (food gathering) capabilities
(Doe 1, p 209 [7/15/19 Notice}),'° which eventually results in her death.

85. Defendant EPA admits, knows or has reason to know due to receipt of Plaintiff's
Notices (individually or collectively) and from available scientific
data/publication that exposure to hydrous drift associated with FBEMC's spraying
spreads mountain wide independent of site location, including into critical habitat,
contaminating the air, which the species breath, water, foliage and soil, which
severely adversely affecting listed specie habitat, and in the latter case (soil)
results in the generation of excessive formaldehyde, killing listed dependent upon
soil, which many are, like the Spruce fir moss spider and Bombus affinis, the later
which hibernates and births their brood in soil.

86. Defendant EPA admits, knows or has reason to know due to receipt of Plaintiff's
Notices (individually or collectively) and from available scientific

data/publication that exposure to hydrous drift associated with FBEMC's spraying

 

(5 Effects of sublethal doses of glyphosate on honeybee navigation, July 2, 2015
https://www. boerenlandvogels.nl/sites/default/files/Effects%o2 00fo20Gly phosate%200n
%20Honey%20Bee%20Navigation. pdf

Case 1:21-cv-00149-MOC-WCM Doctitent 1 Filed 06/07/21 Page 86 of 101
kills, severely injures and significantly negatively affects listed species habitat by
introducing disease to co-habitant species, like blight and deformation of plants
and trees, In other words, co-habitant species also experience weakened
immunities. In the case of the Spruce-fir moss spider her Douglas and other firs
she lives under and depends upon to survive become diseased and prematurely
die. This in turn kills the spider who dependent upon them.

87. Defendant EPA admits, knows or has reason to know due to receipt of Plaintiff's
Notices (individually or collectively) and from available scientific
data/publication that exposure to hydrous drift associated with FBEMC's spraying
kills, severely injures and significantly negatively affects listed species habitat,
including critical habitat by contaminating listed species water and food sources,
resulting in their death or severe disability. FREMC's spraying has decimated
insect populations in general on the mountain, including moths, which are a
primary food source for Roan’s listed specie bats. Contaminated months are eaten
by listed bats, which poison the bat debilitating his immune system, where he
later dies unable to defend against pathogens. Sufficient moths populations no
longer remain because of FREMC's spraying and thus are no longer a food source
for the listed bats, which starve to death.

88. Defendant EPA admits, knows or has reason to know due to receipt of Plaintiff's
Notices (individually or collectively) and from available scientific
data/publication that prolonged continued exposure to FREMC's hydrous drift

magnifies the irreparable death, injury of listed species and the significant adverse

Case 1:21-cv-00149-MOC-WCM Docuihent 1 Filed 06/07/21 Page 87 of 101
destruction of their habitats, including critical habitat, because the long term
nature of hydrous emissions can last up to a year or more after a spraying event.

89. Defendant EPA admits, knows or has reason to know due to receipt of Plaintiff's
Notices (individually or collectively) and from available scientific
data/publication that each spraying event by FREMC geometrically increases
listed species death and the significant adverse destruction of their habitats,
including critical habitat, because the time necessary to heal a habitat, offering a
chance of renewal for the listed species is cut short, effectively killing the already
weakened remaining listed species, [Thus, the effect of FBEMC's 2 year
respraying cycles’”° further kills listed species and worsens the significant adverse
destruction of their habitats, including critical habitat compared to the prior
spraying event and presents an extinction risk to the species. |

90. Defendant EPA admits, knows or has reason to know due to receipt of Plaintiff's
Notices (individually or collectively) and from available scientific
data/publication that each FBEMC'’s re-spraying event irreparably geometrically
increases listed specie death and the significant adverse destruction of their
habitats, including critical habitat. A third spraying will be irreparably
catastrophically devastating compared to FBEMC's last (second 2019 spraying),
which was worse than its first (2017) spraying.

91. Defendant EPA admits, knows or has reason to know due to receipt of Plaintiff's
Notices (individually or collectively) and from available scientific

data/publication that direct exposure, for example species residing in a sprayed

 

1% FBEMC's instant 2021 spraying will be its 3rd in 6 years. Its first was in 2017, the
second in 2019,

Case 1:21-cv-00149-MOC-WCM Docuthent 1 Filed 06/07/21 Page 88 of 101
92,

FBEMC ROW easement, results in more or less instantaneous death of the listed
species, particularly insect species (Bombus affinis, Spruce-fir moss spider) and a
lingering death for listed plants and exposed mammal species. It directly
contaminates habitat which listed species depend for food or which visit, and
results in their eventual death or severe disability, including genetic, endocrine
disruption, reproductive or other disability.

Defendant EPA admits, knows or has reason te know due to receipt of Plaintiff's
Notices (individually or collectively) and from available scientific
data/publication that FREMC's spraying of EPA registered herbicides represents

an illegal take of Roan's listed species.

JEFF LOVEN

93.

94,

95.

96.

The ultra-vires Allegations regarding Jeff Loven made in Plaintiff's 12/5/19
Amended Complaint in 226, Doc 29, p 22-31, are incorporated by reference and
made as if set forth herein. Further Allegations include:

Defendant Jeff Loven in his individual capacity did callously, purposely,
knowingly and intentionally misrepresent the safety of herbicides to the FREMC's
Board of Directors and Membership, including their likely adverse impact on
listed species, in order to obtain necessary approval for their usage.

Defendant Jeff Loven continues this deceit not informing his Board or
Membership of damage FBEMC's herbicide program is doing to listed species,
their habitat and critical habitat.

Defendant Jeff Loven's misrepresentation has been continuous and evident today

on FBEMC's web site, which states: “Rodeo and Polaris is safe for birds, fish, and

Case 1:21-cv-00149-MOC-WCM Docent 1 Filed 06/07/21 Page 89 of 101

 
honeybees, Attachment 1, '°’ knowing full well having been personally served and
otherwise personally in receipt of each of Plaintiff's 5/26/17, 4/30/18, 7/5/19,
3/12/21 Notices, this is categorically untrue for listed species,

97, Defendant Jeff Loven deceitfully secured approval or never legally obtained
approval from his Board and Members to conduct FBEMC's herbicide ROW
spraying program.

98. Defendant Jeff Loven illegally secured approval! or never legally secured approval
from his Board and Members and is directing FREMC's herbicide program in an
Ultra vires capacity.

STANDING
99, Plaintiff organized the weaning years of his life so he could be away from the

pollutants, stressors of city life!”

and low frequency banal human contact; to
enjoy fresh/pure air, pristine/pure waters and fertile/uncontaminated soils; to
commune/live/mediate/ pray with, enjoy and study the glory of nature and the
protected species of Roan mountain with whom he lives and so dearly loves. In
other words, the habitat these protected species occupy/reside is the very same
habitat Plaintiff resides and lives year round.!

100, Plaintiff William Orr is a hermit!!° who lives alone’! far from any

113

humans’ full time, deep in nature! together with incredibly rare listed

 

‘7 ‘This misrepresentation has been continuous and seen by Plaintiff since 2017 on
FBEMC's web site, http://www.frenchbroademc.com/rightofway.cfm

8 (Doc 1, p 18)

1 (Doc 29, generally and p 14).

11° (Doe 1, p 278)

'' (Doe 1, p 220 -227)

12 (Id, Doc 29, p 54)

Case 1:21-cv-00149-MOC-WCM Docifhent 1 Filed 06/07/21 Page 90 of 101
creatures, ‘4 who breaths their same air, smells its delightful fresh fragrance, alive
in it, shares their same water, shares/used the same soil and plants they use/and
pollinate; who he loves, who he talks with, dances and sings with, who enjoys

their flirting, who feeds, hikes the mountain among them;'” scientifically studies

116 1k?

and chronicles them;°” studies and photographs’ ’’ their habitats, including critical

habitats,'!* watches their art, listens to their incredible music; who knows they are
entertaining him and he applauds; who feels their incomprehensible pure and

innocent love;''? who works to preserve and keep their habitats pure; who works

120

to conserve them;'” who he communes/ meditates, prays and communicates

with;'?! who he is one with them living a shared paradise;'** who he benefits

immensely from their visiting/pollinating his garden;'”* orchard, plants and

§24

flowers, ~" to warning him of pending danger; who he learns from - by their very

 

"3 (Doe 1, p 278)

4 (rq)

'l5 (Doe 1, p 220; Doe 29, p 57 ¥ 15)

''§ (Doc 29, p 56, Doe 1, p 279)

"7 Plaintiff spent thousands of dollars on camera/video and sound equipment for this
purpose. Regrettably, due the deformation and destruction of specie habitat and the
shock, negative emotional response felt by Plaintiff due to such damage, he does not use
it. When habitats can be repaired and species return Plaintiff will be emotionally
motivated to reuse it. He expects too and wants to use it again,

48 (Doc 29, p 57-8)

19 72)

'20 Tyoe 29, p 58; p 78 977 ("So, I was selfishly helping my son maintain these easements
to save protected species..."), Doc 1, p 15 ("Orr also has assisted his son in the clearing of
ROW easements containing protected species and their habitat, in order to avoid
FBEMC's herbicide spraying thereof, so that protected species might survive."); Doc 1, p
29 [¥ 36], 283, 301.

'21 (Doe 1, p 221)

'22 Attachment 2 (6/1/17 Complaint [Doc 1] in Orr 141), p 53

'23 (Doc 1, p 17)

24 (Doe 29, p 57)

Case 1:21-cv-00149-MOC-WCM_ Docuthent 1 Filed 06/07/21 Page 91 of 101
presence; who benefits from their love’? (and vice versa);'”° who set up a legal
foundation in order to learn and help others to communicate with them and for
their conservation;'”’ who legally fights for them when idiot humans are trying to
kill them and destroy their precious pure habitats, including critical habitats;'**

who really feels their pain and suffering as his very own (because it truly is);'?°

130
and

where when they're harmed he's harmed (emotional, spiritually
physically’*' and actually cries'** sometimes for days on end;*? where when
they're harmed and no longer visit him and pollinate his orchard, garden and
flowers, where he can no longer observe, study them,'** enjoy their presence and
try to conserve them,” he is also injured.

101. Plaintiff's relationship with precious listed species is not incidental, but

rather full time and year round. It is enduring, deeply intimidate,'** personal,

 

25 Moe 1, p 279)

26 (Doc 1, p 16)

27 Doc 1 p 279. Plaintiff organized Talk to Nature Foundation's (TNF), a non-profit
entity, which was a co-Notice/Comment maker of The 4/30/18 Notice, where it is
disclosed its "mission includes the preservation of all forms of nature in its original purity
as intended by Creator, and preserving ESA critical habitat, endangered and threatened
species ..., including if necessary via litigation pursuant to the Endangered Species Act,
16 U.S.C, §§ 1533-44, § 1540(2)(1), § 1540(g)(2)(A)G), 16 U.S.C. § 1536 (a)(2), et. seq.
(ESA) Gnternal FN's omitted, emphasis added) (Doc 1, p 108)

8 To wit, Plaintiff's 2017 and 2019 ESA suits,

'29 (Doe 1, p 288-90, 298, Doc 29, p 65 -67)

30 Doe 1, p 16, 220, 221, 222, 224, 252, 311 at 311("The vibratory frequency of the
Mountain has taken a major hit. This was evident in my last meditation. My intimate
spiritual relationship with her, the precious species and life forms on her, has taken a very
serious hit.")

3! (Doe 1, p 288)

'32 (Doc 29, p 73 4 56 9.57; Doc 1, p 18)

'3 (Doe 1, p 311)

'34 (Doc 29, p 58)

' (Doc 29, p 59 | 19; p 19 4 20)

136 (Doe 1, p 17),

Case 1:21-cv-00149-MOC-WCM Document 1 Filed 06/07/21 Page 92 of 101
physical, scientific, emotional and spiritual,’°’ Plaintiff does not have regular
human friends he meets or visits. His human contact is rather infrequent.
Plaintiff's best friends are his cat, the precious species here, including listed
species (which are at the top of his list), nature, the Mountain and its animals and
plants, who he has learned to communicate with.

102. This magic Plaintiff enjoyed and his efforts were all suddenly stolen from
him when FBEMC first sprayed in 2017.'°* The sudden and mortal injury and
disappearance of these precious listed species deeply wounded Plaintiff. The pure
and undefiled nature he once enjoyed and shared with them (e.g. living together in
their same habitats) was lost, 139 140 he had to share their same contaminated air,
water, soil and vegetation. He lost his best friends, dance partners, fellow
artists/creators, mentors and advisors. He lost the innocence and their
unconditional love. Plaintiff lost the subjects of his scientific study, chronicling,
photography, observation and enjoyment;'*! he lost his recreational hiking
amongst them; M4216 has lost the pollinators of his flowers, plants, orchard and
garden; he lost the pure uncontaminated surface water and soil which both these
precious species and Plaintiff depend upon;'“? he lost the pollinators of his

garden, orchard, plants and flowers; he lost his efforts to protect their habitats and

 

37 (id,, Doc 1, p 279, 7/25/19 TRO Hearing, Doc 29, p 54, 71).

'38 Doc 1, p 181).

'3° (Doe 1, p 278)

140 Rach successive FBEMC spraying from their first 2017 to their 2019 inflicts non-
linear injury to listed species and critical habitat (Doc 28, p 6)

'4l (Doc 28, p 5)

‘2 (Doc 29, p 81 § 87) .

‘8 Bombus affinis (aka Rusty Patch Bumble bee) hibernates and births their young in soil
(Doc 29, p 77}

Case 1:21-cv-00149-MOC-WCM Docuthent 1 Filed 06/07/21 Page 93 of 101

 

 
to conserve them;'““ he also sadly lost a deep holy spiritual’*’ and intimate

146 AT

emotional, personal and spiritual connection!” to these precious creatures'*’ and
to this remarkable mountain,'*® This made Plaintiff literally cry! 149 150 151 152 153

103. Plaintiff William Orr previously worked together with his son in self
maintaining FREMC easements so that they might not be sprayed, including some
of the highest altitude easements on Roan. He did so for the purpose of preventing
the death/harm of listed species residing on those easements and from hazardous
hydrous and other drift migrating into their habitats, including critical habitat,
where said drift would significantly adversely modify their habitat, kill and/or
severely injure listed species.

104. Despite being aware of this self-maintenance effort and having previously
honored their agreement with Plaintiff's son not to spray said easements, FREMC
non-the-less in 2019 did spray them, even though they had been properly self-

maintained like previously, destroying Plaintiff's conversation efforts and

significantly adversely affecting listed specie habitat, kiliing and/or severely

 

44 Doc 28, p 4; Doc 29, p 79 978, p 79 { 80, p 79 J 81)

'43 Spiritual injury is recognized in Karuk, 681 F.3d at 1019.

146 Spokeo, Inc. v. Robins, 136 8. Ct. 1540, 1549 (2016) (Intangible injury constitutes
injury in fact),

iat (Doc 28, p 6)

'8 (Doc 29, p 75).

(Doe 1, p 311 F116,

‘Hoc 1, p 311 4116 ("I ery for them when I think of their purity and innocence being
stolen. I ery for them because of the introduction of disease/genetic damage, because of
the introduction of herbicides, which did not exist before. T have been crying and
saddened for days now...(emphasis added).")

'Sl Dog 29, p 81-83; 81 1 88

'*? Aesthetic injury is recognized in Fund jor Animals v. Clark, 27 F. Supp. 2d 8, 14
(D.D.C. 1998); Natl. Audubon Socy. v. Davis, 307 F.3d 835, 849 (9th Cir, 2002}

3 Doc 1, p 102 ("My Heart is Crying for the Roan! (emphasis in original)")

Case 1:21-cv-00149-MOC-WCM Docifthent 1 Filed 06/07/21 Page 94 of 101
injuring them. This destroyed Plaintiff's ROW easement conversation efforts and
made him weep.

105. Plaintiff organized Talk to Nature Foundation ("TNE"), a North Carolina
non-profit corporation, which has as one of its express purposes the conservation
of listed specie habitat. In this regard, TNF's incorporation documents provide for
the acquisition of undeveloped wilderness property conducive for listed specie
conservation. A prospective property Plaintiff was eyeballing included about 200
acres of wilderness underneath Roan's peak extending into, abutting and/or near
Roan's critical habitat. This was a property filled with various listed species,

106. Regrettably, this property was severely contaminated by hydrous drift
subsequent to FREMC's spraying, particularly after its second 2019 spraying.
Consequently, Plaintiff's efforts were tabled, injuring his conservation effort.

107. At this point, Plaintiff's assessment is positive and that he can go back to
work on investigating the acquisition of said property, because listed species
habitats appear to be gradually repairing themselves and in time should eventually
return, providing for an opportunity for the renewal/invigoration of listed species,
assuming no further FREMC spraying.

108. Thus, if FREMC's spraying of EPA registered herbicides immediately
ceases, Plaintiff's observational evidence suggests listed species habitats will
eventually repair themselves to a level that Plaintiff will see their return, and in
the case of the Bombus affinis she will return one way or the other. Plaintiff
desires to reengage his conservational efforts via TNF and will do so, assuming

no further FREMC spraying. He will also re-engage in his scientific,

Case 1:21-cv-00149-MOC-WCM DocuiMhent 1 Filed 06/07/21 Page 95 of 101

 

 
observational, photographic, recreational and other efforts regarding listed species
and their habitats, which he lost after FREMC spraying, again assuming no
further spraying.

109, If listed specie habitats are allowed to fully repair themselves by a
cessation of further FRBEMC herbicide exposure and if perchance in the unlikely
event the affinis does not return, Plaintiff has been informed by an invertebrate
(insect) expert (Dr. Richard McDonald) that she can be re-introduced, along with
other insects that have (hopefully) only temporarily disappeared also. Plaintiff
intends to use the auspices of TNF foundation for this reintroduction of species
undertaking, if required.

110. If on the other hand FBEMC's spraying of EPA registered herbicides
continues, is not ceased, Plaintiff will be irreparably injured, unable to conduct his
effort intended to conserve listed species, nor will he be able to conduct his other
listed species scientific, observational, video chronicling, photographic,
recreational activities.

111, Naturally, when the affinis disappeared after FBEMC first sprayed in 2017
and again in 2019, plaintiff lost his scientific, observational, video chronicling,
photographic, recreational, spiritual and emotional connection/efforts related to
them. Their return will allow him to renew this, but that can only happen if
FBEMC does not spray again.

112, Roan is a treasure beyond treasons. Many of her rare native species are
tens of thousands if not millions of years old, perhaps even older, including her

precious listed species. Many of her rare native species are still likely unknown.

Case 1:21-cv-00149-MOC-WCM Doctithent 1 Filed 06/07/21 Page 96 of 101

 
Some of her species can live very long lives, including for example her popular
common non-listed species Rhododendron, which lives for hundreds of years. The
Rhododendron and its prolific "original" native presence, just like the Fraser and
Douglas firs (where your Christmas tree came from), are examples of how truly
rare and remarkable Roan is! This treasure if being quickly lost due to FBEMC's
spraying!
The afford mentioned Allegations are further supported by the attached
Declarations (Attachment 5), Plaintiff's 7/25/19 TRO PPT Presentation (Attachment 4)

and his 5/26/17, 4/30/18, 7/5/19, 3/12/21 Notices (all contained in Attachment 3).

CLOSING REMARKS

While Plaintiff knew another FREMC spraying event would occur, he had hoped
it might be in couple of years or so, not this summer, not so soon after FREMC's last
2019 spraying. He just learned of FREMC's intentions 5/26/21 to imminently spray and
has hurriedly prepared this pleading so that the Court might enjoin it before it occurs.
Consequently, Plaintiff who is already preoccupied with an Appeal in 226, in addition to
his other time consuming responsibilities on the mountain, will likely need to Amend this
Complaint and supplement the record,

Plaintiff has asked in a separate concurrent Motion an opportunity to file
electronically via ESF, like he has been permitted before the 4th Circuit. If pranted, he
would like to electronically resubmit those Attachments, which have evidentiary color
photos, which cannot be fairly considered in a black and white format, so they might be
properly considered by the Court, These would include his 7/25/19 TRO PPT

Presentation (absent embedded videos) and his 3/12/21 Notice.

Case 1:21-cv-00149-MOC-WCM Docdment 1 Filed 06/07/21 Page 97 of 101

 
Pro-se Plaintiff has no experience or expertise in complex environmental law and
is struggling. Because he is a Pro-se litigant is entitled deference, kindly requests the
Court, if necessary, to guide him in asserting a plausible claim. Even seasoned
environmental law attorneys in this complex arena enjoy this courtesy, see Center for
Biological Diversity v. EPA, No. 14-16977, p 9-10 (9th Cir. 2017) ("The district court _
directed CBD to allege a specific affirmative act by the EPA that would trigger Section 7

consultation for each of the alleged pesticide active ingredients or pesticide products.")

Respectfully Submitted,

 

ATTACHMENTS

1. 5/26/21 FBEMC's Notification of Roan Spraying (2 pages)

2. 7/9/20 US PTO Patent Application Virus Eradication By Resonance Frequency
Deactivation Of Genetic Material (1 page)

3. 3/12/21 Notice Comment and Continuing § 9 Take Notice and Intention to Sue
ESA $1540(g) (Body 86 pages, Attachments A-E 169 pages, Total 255 pages)

4. 7/35/19 TRO PPT Presentation [Absent Embedded Videos and Oral Presentation]
(154 pages)

5. Declarations (Previously Submitted in 226) (154 pages)

VERIFICATION: [, William Orr, Pro-Se Plaintiff to the extent I have personal
knowledge of the facts stated above, hereby swear under the pains and penalties of

perjury that these facts are true and accurate, to the best of my knowledge and belief.

 

 

William C On, STO

Case 1:21-cv-00149-MOC-WCM Doctifhent 1 Filed 06/07/21 Page 98 of 101

 
CERTIFICATE OF SERVICE

I certify that all parties below have or will be send today by email a true and accurate
copy of the pleadings of this day, including the Verified Motion for an Emergency
Temporary Restraining Order, a Proposed TRO ORDER and this Verified Complaint:

e Ms. Jamie Stokes for FBEMC (jamie.a.stokes@gmail.com;
stokeslawoffice@bellsouth net);

e Mr. Jeff Loven, personally and registered agent FBEMC
Geif.loven@frenchbroademc.com);

« Mr. Jonathan D. Letzring, Assistant United
States Attorney (jonathan. letzring@usdoj.gov)
for the Dept of Interior, Dept of Commerce,
U.S. EPA, U.S. Forest Service, U.S. Fish And
Wildlife Service.

FRCP 6B) COMPLIANCE
SERVICE

{, William Orr certify that I will immediately serve a true and accurate copy of the
pleadings of this day, including Plaintiffs Verified Motion for an Emergency Temporary
Restraining Order, a Proposed TRO ORDER and Verified Complaint to named
Defendants FBEMC, Jeff Loven, U.S. DOI, U.S. EPA, U.S. Forest Service, U.S. Fish and
Wildlife Services as soon as possible separately to their addresses below via certified

mail, return receipt requested.

DEFENDANTS:
(Via Service)

Jeff Loven, Personally and as General Manager/Registered Agent
for French Broad Electric Membership Corporation

3043 Highway 213

PO Box 9

Case 1:21-cv-00149-MOC-WCM Docuthent 1 Filed 06/07/21 Page 99 of 101
Marshall, NC 28753
Phone: (828) 649-2051
jeffloven@frenchbroademc.com

French Board Electric Membership Corporation
Ms, Jamie A. Stokes, General Counsel
jamie.a.stokes@gmail.com
stokeslawoffice@beilsouth.net

FAX 82882588754

One Oak Plaza, Suite 207

Asheville, NC 28801

828-348-4774

828-253-3661

Honorable Michael 8. Regan,

Administrator U.S. Environmental Protection Agency
1200 Pennsylvania Avenue, N.W.

Washington, DC 20460

Honorable Vicki Christiansen,
Chief of the U.S. Department of
Agriculture USDA Forest Service
Sidney R. Yates Federal Building
201 14th Street, SW

Washington, DC 20024

Honorable Deb Haaland
Secretary of Interior
Department of the Interior
1849 C Street, N.W.
Washington DC 20240

Honorable Gina M, Raimondo,
Secretary of Commerce
- 1401 Constitution Ave NW
- Washington, DC 20230
(202) 482-2000.

Honorable Martha Williams, Principal Deputy Director
Acting Director, U.S. Fish and Wildlife Service
Department of the Interior

1849 C Street NW, Room 3331

Washington, D.C. 20240-0001

(Via Email)
Ms. Janet Mizzi, Field Office Supervisor

Case 1:21-cv-00149-MOC-WCM  Docufent 1 Filed 06/07/21

Page 100 of 101

 
US Fish & Wildlife Service
160 Zillicoa St, Asheville, NC 28801
janet_mizzi@fws.gov

(Wllton OU

William Orr, 6/7/2021

Case 1:21-cv-00149-MOC-WCM Docuitent 1 Filed 06/07/21 Page 101 of 101
